Exhibit 10(z)

 

EXECUTION COPY

 

 

STOCK PURCHASE AGREEMENT

 

BY AND AMONG

 

RGII TECHNOLOGIES, INC., BUYER

 

AUTOMATED INFORMATION MANAGEMENT, INC.

 

AND

 

CYNTHIA F. HARDY, SELLER

 

 

April 1, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

 

2.

PURCHASE AND SALE OF THE COMPANY SHARES

 

 

2.1

Basic Transaction

 

 

2.2

Cash Closing Amount

 

 

2.3

The Closing

 

 

2.4

Determination of Working Capital Adjustment

 

 

2.5

Adjustment to Cash Closing Amount

 

 

2.6

Escrow

 

 

2.7

Purchase Price

 

3.

REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION

 

 

3.1

Representations and Warranties of the Seller

 

 

3.2

Representations and Warranties of the Buyer

 

4.

REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

 

 

4.1

Organization, Qualification, and Corporate Power

 

 

4.2

Capitalization

 

 

4.3

Noncontravention

 

 

4.4

Brokers’ Fees

 

 

4.5

Title to Assets

 

 

4.6

Subsidiaries

 

 

4.7

Financial Statements

 

 

4.8

Events Subsequent to Most Recent Fiscal Year End

 

 

4.9

Undisclosed Liabilities

 

 

4.10

Legal Compliance

 

 

4.11

Tax Matters

 

 

4.12

Real Property

 

 

4.13

Intellectual Property

 

 

4.14

Sufficiency of Assets

 

 

4.15

Contracts

 

 

4.16

Powers of Attorney

 

 

4.17

Insurance

 

 

4.18

Litigation

 

 

--------------------------------------------------------------------------------


 

 

4.19

Employees and Contractors

 

 

4.20

Employee Benefits

 

 

4.21

Guaranties

 

 

4.22

Environmental, Health, and Safety Matters

 

 

4.23

Governmental Licenses and Permits

 

 

4.24

Government Contracts

 

 

4.25 [a05-1822_1ex10dz.htm#LiabilityForCostAndPricingData__164046]

Liability for Cost and Pricing Data
[a05-1822_1ex10dz.htm#LiabilityForCostAndPricingData__164046]

 

 

4.26 [a05-1822_1ex10dz.htm#NotesAndAccountsReceivable__192946]

Notes and Accounts Receivable
[a05-1822_1ex10dz.htm#NotesAndAccountsReceivable__192946]

 

 

4.27 [a05-1822_1ex10dz.htm#OrganizationalConflictsOfInterest_164101]

Organizational Conflicts of Interest
[a05-1822_1ex10dz.htm#OrganizationalConflictsOfInterest_164101]

 

 

4.28 [a05-1822_1ex10dz.htm#CustomersAndSuppliers__164107]

Customers and Suppliers [a05-1822_1ex10dz.htm#CustomersAndSuppliers__164107]

 

 

4.29 [a05-1822_1ex10dz.htm#AffiliatedTransactions__164114]

Affiliated Transactions [a05-1822_1ex10dz.htm#AffiliatedTransactions__164114]

 

 

4.30 [a05-1822_1ex10dz.htm#DefenseArticlesDefenseServicesAnd_164120]

Defense Articles, Defense Services and Technical Data
[a05-1822_1ex10dz.htm#DefenseArticlesDefenseServicesAnd_164120]

 

 

4.31 [a05-1822_1ex10dz.htm#Disclosure__164125]

Disclosure [a05-1822_1ex10dz.htm#Disclosure__164125]

 

 

4.32 [a05-1822_1ex10dz.htm#BankAccounts__164127]

Bank Accounts [a05-1822_1ex10dz.htm#BankAccounts__164127]

 

5. [a05-1822_1ex10dz.htm#a5_AdditionalAgreementsOfTheParti_164132]

ADDITIONAL AGREEMENTS OF THE PARTIES
[a05-1822_1ex10dz.htm#a5_AdditionalAgreementsOfTheParti_164132]

 

 

5.1 [a05-1822_1ex10dz.htm#General__164130]

General [a05-1822_1ex10dz.htm#General__164130]

 

 

5.2 [a05-1822_1ex10dz.htm#LitigationSupport__164137]

Litigation Support [a05-1822_1ex10dz.htm#LitigationSupport__164137]

 

 

5.3 [a05-1822_1ex10dz.htm#Transition__164141]

Transition [a05-1822_1ex10dz.htm#Transition__164141]

 

 

5.4 [a05-1822_1ex10dz.htm#Confidentiality__164145]

Confidentiality [a05-1822_1ex10dz.htm#Confidentiality__164145]

 

 

5.5 [a05-1822_1ex10dz.htm#CompanysAccountants__164150]

Company’s Accountants [a05-1822_1ex10dz.htm#CompanysAccountants__164150]

 

6. [a05-1822_1ex10dz.htm#ConditionsToObligationToClose__164211]

CONDITIONS TO OBLIGATION TO CLOSE
[a05-1822_1ex10dz.htm#ConditionsToObligationToClose__164211]

 

 

6.1 [a05-1822_1ex10dz.htm#ConditionsToObligationOfThePartie_164216]

Conditions to Obligation of the Parties Generally
[a05-1822_1ex10dz.htm#ConditionsToObligationOfThePartie_164216]

 

 

6.2 [a05-1822_1ex10dz.htm#ConditionsToObligationOfTheBuyer__164218]

Conditions to Obligation of the Buyer
[a05-1822_1ex10dz.htm#ConditionsToObligationOfTheBuyer__164218]

 

 

6.3 [a05-1822_1ex10dz.htm#ConditionsToObligationOfTheSeller_164229]

Conditions to Obligation of the Seller
[a05-1822_1ex10dz.htm#ConditionsToObligationOfTheSeller_164229]

 

7. [a05-1822_1ex10dz.htm#Indemnification__164237]

INDEMNIFICATION [a05-1822_1ex10dz.htm#Indemnification__164237]

 

 

7.1 [a05-1822_1ex10dz.htm#IndemnificationByTheSeller__164239]

Indemnification by the Seller
[a05-1822_1ex10dz.htm#IndemnificationByTheSeller__164239]

 

 

7.2 [a05-1822_1ex10dz.htm#IndemnificationByTheBuyer__164242]

Indemnification by the Buyer
[a05-1822_1ex10dz.htm#IndemnificationByTheBuyer__164242]

 

 

7.3 [a05-1822_1ex10dz.htm#SupplementalIndemnificationBySell_164247]

Supplemental Indemnification by Seller
[a05-1822_1ex10dz.htm#SupplementalIndemnificationBySell_164247]

 

 

7.4 [a05-1822_1ex10dz.htm#SurvivalOfRepresentationsAndWarra_164259]

Survival of Representations and Warranties of the Seller
[a05-1822_1ex10dz.htm#SurvivalOfRepresentationsAndWarra_164259]

 

 

7.5 [a05-1822_1ex10dz.htm#CertainLimitationsOnIndemnificati_164308]

Certain Limitations on Indemnification Obligations
[a05-1822_1ex10dz.htm#CertainLimitationsOnIndemnificati_164308]

 

 

7.6 [a05-1822_1ex10dz.htm#DefenseOfClaims_164312]

Defense of Claims [a05-1822_1ex10dz.htm#DefenseOfClaims_164312]

 

 

7.7 [a05-1822_1ex10dz.htm#NonthirdPartyClaims_164316]

Non-Third Party Claims [a05-1822_1ex10dz.htm#NonthirdPartyClaims_164316]

 

 

7.8 [a05-1822_1ex10dz.htm#LiabilityOfTheCompany_164322]

Liability of the Company [a05-1822_1ex10dz.htm#LiabilityOfTheCompany_164322]

 

 

ii

--------------------------------------------------------------------------------


 

 

7.9 [a05-1822_1ex10dz.htm#TaxTreatment_164327]

Tax Treatment [a05-1822_1ex10dz.htm#TaxTreatment_164327]

 

 

7.10 [a05-1822_1ex10dz.htm#ExclusiveRemedy_164330]

Exclusive Remedy [a05-1822_1ex10dz.htm#ExclusiveRemedy_164330]

 

 

7.11 [a05-1822_1ex10dz.htm#NoRightOfContribution_164334]

No Right of Contribution [a05-1822_1ex10dz.htm#NoRightOfContribution_164334]

 

 

7.12 [a05-1822_1ex10dz.htm#Setoff_164343]

Set-Off [a05-1822_1ex10dz.htm#Setoff_164343]

 

8. [a05-1822_1ex10dz.htm#TaxMatters_164345]

TAX MATTERS [a05-1822_1ex10dz.htm#TaxMatters_164345]

 

 

8.1 [a05-1822_1ex10dz.htm#CompanyStatus_164347]

Company Status [a05-1822_1ex10dz.htm#CompanyStatus_164347]

 

 

8.2 [a05-1822_1ex10dz.htm#PostclosingTaxReturns_164349]

Post-Closing Tax Returns [a05-1822_1ex10dz.htm#PostclosingTaxReturns_164349]

 

 

8.3 [a05-1822_1ex10dz.htm#TransferTaxes_164356]

Transfer Taxes [a05-1822_1ex10dz.htm#TransferTaxes_164356]

 

 

8.4 [a05-1822_1ex10dz.htm#AuditsAndContestsRegardingTaxes_164401]

Audits and Contests Regarding Taxes
[a05-1822_1ex10dz.htm#AuditsAndContestsRegardingTaxes_164401]

 

 

8.5 [a05-1822_1ex10dz.htm#CooperationOnTaxMatters_164405]

Cooperation on Tax Matters [a05-1822_1ex10dz.htm#CooperationOnTaxMatters_164405]

 

 

8.6

Certain Taxes

 

 

8.7

Purchase Price Allocation to Covenant Not to Compete

 

 

8.8

Buyer Actions Prohibited

 

 

8.9

Amended Tax Returns

 

9. [a05-1822_1ex10dz.htm#FeesRelatingToTransaction_164426]

FEES RELATING TO TRANSACTION
[a05-1822_1ex10dz.htm#FeesRelatingToTransaction_164426]

 

 

9.1 [a05-1822_1ex10dz.htm#BrokerageFees_164429]

Brokerage Fees [a05-1822_1ex10dz.htm#BrokerageFees_164429]

 

 

9.2 [a05-1822_1ex10dz.htm#OtherFeesAndExpenses_164433]

Other Fees and Expenses [a05-1822_1ex10dz.htm#OtherFeesAndExpenses_164433]

 

10. [a05-1822_1ex10dz.htm#Miscellaneous_164441]

MISCELLANEOUS [a05-1822_1ex10dz.htm#Miscellaneous_164441]

 

 

10.1 [a05-1822_1ex10dz.htm#PressReleasesAndPublicAnnouncemen_164447]

Press Releases and Public Announcements
[a05-1822_1ex10dz.htm#PressReleasesAndPublicAnnouncemen_164447]

 

 

10.2 [a05-1822_1ex10dz.htm#NoThirdpartyBeneficiaries__164453]

No Third-Party Beneficiaries
[a05-1822_1ex10dz.htm#NoThirdpartyBeneficiaries__164453]

 

 

10.3 [a05-1822_1ex10dz.htm#EntireAgreement__164459]

Entire Agreement [a05-1822_1ex10dz.htm#EntireAgreement__164459]

 

 

10.4 [a05-1822_1ex10dz.htm#SuccessionAndAssignment__164502]

Succession and Assignment [a05-1822_1ex10dz.htm#SuccessionAndAssignment__164502]

 

 

10.5 [a05-1822_1ex10dz.htm#Counterparts__164506]

Counterparts [a05-1822_1ex10dz.htm#Counterparts__164506]

 

 

10.6 [a05-1822_1ex10dz.htm#Headings__164510]

Headings [a05-1822_1ex10dz.htm#Headings__164510]

 

 

10.7 [a05-1822_1ex10dz.htm#Notices__164512]

Notices [a05-1822_1ex10dz.htm#Notices__164512]

 

 

10.8 [a05-1822_1ex10dz.htm#GoverningLaw__164523]

Governing Law [a05-1822_1ex10dz.htm#GoverningLaw__164523]

 

 

10.9 [a05-1822_1ex10dz.htm#AmendmentsAndWaivers__164526]

Amendments and Waivers [a05-1822_1ex10dz.htm#AmendmentsAndWaivers__164526]

 

 

10.10 [a05-1822_1ex10dz.htm#Severability__164529]

Severability [a05-1822_1ex10dz.htm#Severability__164529]

 

 

10.11 [a05-1822_1ex10dz.htm#Expenses__164532]

Expenses [a05-1822_1ex10dz.htm#Expenses__164532]

 

 

10.12 [a05-1822_1ex10dz.htm#Construction__164540]

Construction [a05-1822_1ex10dz.htm#Construction__164540]

 

 

10.13 [a05-1822_1ex10dz.htm#IncorporationOfExhibitsAndDisclos_164549]

Incorporation of Exhibits and Disclosure Schedules
[a05-1822_1ex10dz.htm#IncorporationOfExhibitsAndDisclos_164549]

 

 

10.14 [a05-1822_1ex10dz.htm#SpecificPerformance__165250]

Specific Performance [a05-1822_1ex10dz.htm#SpecificPerformance__165250]

 

 

10.15 [a05-1822_1ex10dz.htm#SubmissionToJurisdiction__165257]

Submission to Jurisdiction
[a05-1822_1ex10dz.htm#SubmissionToJurisdiction__165257]

 

 

iii

--------------------------------------------------------------------------------


 

 

10.16 [a05-1822_1ex10dz.htm#WaiverOfJuryTrial__171029]

Waiver of Jury Trial [a05-1822_1ex10dz.htm#WaiverOfJuryTrial__171029]

 

 

10.17 [a05-1822_1ex10dz.htm#WaiverOfCertainRights__165310]

Waiver of Certain Rights [a05-1822_1ex10dz.htm#WaiverOfCertainRights__165310]

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT LIST

 

 

 

Exhibit A —

Form of Escrow Agreement

 

Exhibit B —

Financial Statements

 

Exhibit C —

Form of Employment Agreement

 

Exhibit D —

Form of Release of Claims

 

Exhibit E —

Form of Opinion of Counsel to the Seller

 

Exhibit F —

Form of Confidentiality and Non-Competition Agreement

 

Exhibit G —

Form of Consulting Agreement

 

 

 

 

DISCLOSURE SCHEDULES LIST

 

 

 

Schedule 1 — Employee Bonuses

 

Schedule 4.1 — Officers and Directors

 

Schedule 4.3 — Non-Contravention

 

Schedule 4.4 — Brokers’ Fees

 

Schedule 4.6 — Subsidiaries

 

Schedule 4.8 — Events Subsequent to Most Recent Fiscal Year End

 

Schedule 4.9 — Liabilities

 

Schedule 4.11 — Tax Matters

 

Schedule 4.12 — Real Property

 

Schedule 4.13 — Intellectual Property

 

Schedule 4.15 — Contracts

 

Schedule 4.17 — Insurance

 

Schedule 4.18 — Litigation

 

Schedule 4.19.1 — Employees

 

Schedule 4.19.2 — Contractors

 

Schedule 4.19.3 — Company Policies, Rules and Procedures

 

Schedule 4.20 — Employee Benefits Plans

 

Schedule 4.22 — Environmental, Health and Safety Matters

 

Schedule 4.24.1 — Government Contracts

 

Schedule 4.24.2 — Claims and Protests

 

Schedule 4.24.3 — Compliance

 

Schedule 4.24.4 — Violations; Breaches

 

Schedule 4.24.6 — Default Notices; Terminations

 

Schedule 4.24.7 — Claims and Disputes

 

Schedule 4.24.10 — Government Audits

 

Schedule 4.24.14 — Events or Omissions

 

Schedule 4.24.15 — Internal Audits

 

Schedule 4.24.17 — Assignments of Government Contract

 

Schedule 4.24.18 — Indirect Costs

 

Schedule 4.24.19 — Government-Furnished Items

 

Schedule 4.24.20 — Warranties and Guaranties

 

Schedule 4.24.21 — Facility Security Clearances

 

Schedule 4.27 — Organizational Conflicts of Interest

 

Schedule 4.28 — Customers and Suppliers

 

Schedule 4.29 — Affiliated Transactions

 

Schedule 4.32 — Bank Accounts

 

 

v

--------------------------------------------------------------------------------


 

Schedule 6.2.12 — Company Obligations

 

Schedule 6.2.19 — Consents, Permits and Approvals

 

 

vi

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”), is made as of April 1, 2004,
by and among RGII TECHNOLOGIES, INC., a Maryland corporation (the “Buyer”),
AUTOMATED INFORMATION MANAGEMENT, INC., a Maryland closely held corporation (the
“Company”), and CYNTHIA F. HARDY (“Seller”). The Buyer, the Company and the
Seller are referred to collectively herein as the “Parties.”

 

RECITALS

 

WHEREAS, the Buyer desires to acquire all of the capital stock of the Company.

 

WHEREAS, the Seller is the record and beneficial owner of 100% of the issued and
outstanding capital stock of the Company, which, as of the date hereof, consists
of 1,000 shares of common stock, par value $.10 per share (the “Company
Shares”).

 

WHEREAS, the Buyer desires to acquire and the Seller desires to sell, the
Company Shares under the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

 

1.             DEFINITIONS. “Actual Working Capital” has the meaning set forth
in Section 2.5.1 below.

 

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.

 

“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local
or foreign law.

 

“Agreement” has the meaning set forth in the preface above.

 

“Basket Amount” has the meaning set forth in Section 7.5 below.

 

“Buyer Party(ies)” means the Buyer, its Affiliates and the officers, directors
and representatives of such Persons; provided that (i) the Company shall be a
Buyer Party after the Closing and (ii) neither the Seller nor any of the
Seller’s Affiliates shall be a Buyer Party at any time.

 

“Buyer” has the meaning set forth in the preface above.

 

“Cash Closing Amount” has the meaning set forth in Section 2.2 below.

 

“Cash Purchase Price” has the meaning set forth in Section 2.5.1 below.

 

“CHC” means Computer Horizons Corp., the parent of the Buyer.

 

--------------------------------------------------------------------------------


 

“Closing Date” has the meaning set forth in Section 2.3 below.

 

“Closing Payment Certificate” has the meaning set forth in Section 2.4.1 below.

 

“Closing” has the meaning set forth in Section 2.3 below.

 

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code §4980B and of any similar state law.

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Shares” has the meaning set forth in the Recitals above.

 

“Company’s Accountants” means Deloitte & Touche LLP.

 

“Company” has the meaning set forth in the preface above.

 

“Confidential Information” means any information concerning the business and
affairs of the Company that is not already generally available to the public.

 

“Contract Disputes Act” has the meaning set forth in Section 4.24.5 below.

 

“Cost Accounting Standards” means the United States Government Cost Accounting
Standards as set forth in 48 C.F.R. 9904.

“Defense Articles” has the meaning set forth in Section 4.30 below.

 

“Defense Services” has the meaning set forth in Section 4.30 below.

 

“Determination” has the meaning set forth in Section 2.4.2 below.

 

“Direct Contract Costs” means, with respect to any period, the aggregate amounts
of labor and other direct expenses, including, without limitation, expenses for
materials, subcontracts, consultants and travel.

 

“Disclosure Schedules” has the meaning set forth in Section 3.1 below.

 

“Employee Benefit Plan” means each “employee benefit plan” (as such term is
defined in ERISA §3(3)) and each other employee benefit plan, program or
arrangement of any kind that the Company maintains, to which the Company
contributes or has any obligation to contribute, or with respect to which the
Company has any Liability.

 

“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).

 

“Encumbrance” means any equity, claim, lien, pledge, option, warrant, charge,
demand, easement, security interest, mortgage, deed of trust, right-of-way,
restriction, purchase rights, preemptive rights, encumbrance, right of setoff or
adverse interest of any kind or character.

 

2

--------------------------------------------------------------------------------


 

“Environmental Claim” has the meaning set forth in Section 7.4 below.

 

“Environmental, Health, and Safety Requirements” shall mean all federal, state,
local and foreign statutes, regulations, ordinances and other provisions having
the force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law concerning public
health and safety, worker health and safety, and pollution or protection of the
environment, including without limitation all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances
or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation, each as amended and as now or
hereafter in effect.

 

“ERISA Affiliate” means each entity which is treated as a single employer with
the Company for purposes of Code §414(b), (c), (m) and (o).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Claim” has the meaning set forth in Section 7.4 below.

 

“Escrow Account” shall have the meaning set forth in Section 2.6 below.

 

“Escrow Agent” shall have the meaning set forth in Section 2.6 below.

 

“Escrow Amount” shall have the meaning set forth in Section 2.6 below.

 

“Exchange Act” means the Exchange Act of 1934, as amended.

 

“FAR” has the meaning set forth in Section 4.24.3 below.

 

“Fiduciary” has the meaning set forth in ERISA §3(21).

 

“Financial Statements” has the meaning set forth in Section 4.7 below.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“General Claim” has the meaning set forth in Section 7.4 below.

 

“Government Contract Bid” means any offer, proposal or quote for goods or
services to be delivered to or in support of a Governmental Authority under a
proposed prime contract or a proposed subcontract (at any tier) under a proposed
prime contract.

 

“Government Contract” means any contract of the Company with a Governmental
Authority, including without limitation any blanket purchasing agreement or task
order pursuant to such a contract; the term “Government Contract” also includes
any subcontract (at any tier) of the Company with another entity that holds
either a prime contract with such a Governmental Authority or a subcontract (at
any tier) under such a prime contract.

 

3

--------------------------------------------------------------------------------


 

“Government-Furnished Items” has the meaning set forth in Section 4.24.19 below.

 

“Governmental Authority” means any government or political subdivision, whether
federal, state, local or foreign, or any agency or instrumentality of any such
government or political subdivision, or any federal, state, local or foreign
court or arbitrator.

 

“Indebtedness” means without duplication, all indebtedness or other obligation
of the Company for borrowed money. For the avoidance of doubt, all deferred rent
or other lease obligations set forth on Schedule 4.12 (other than capitalized
lease obligations) shall be specifically excluded from this definition of
“Indebtedness.”

 

“Independent Accounting Firm” shall mean PriceWaterhouseCoopers LLP or such
other nationally recognized accounting firm having no relationship with the
Seller, the Company Buyer and CHC and mutually agreed upon by the Buyer and the
Seller.

 

“Indirect Costs” means any fringe benefits, general and administrative expenses
and overhead expenses.

 

“Insurance Policies” has the meaning set forth in Section 4.17 below.

 

“Intellectual Property” means: (a) all inventions, all improvements thereto, and
all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, divisions,
extensions, and reexaminations thereof, (b) all trademarks, service marks, trade
dress, logos, slogans, trade names, corporate names, Internet domain names, and
all goodwill associated with any of the foregoing, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all computer software (including source code, executable code, data,
databases and related documentation), and (g) all other proprietary rights.

 

“IRS” is the Internal Revenue Service of the United States Department of
Treasury.

 

“Employment Agreement” has the meaning set forth in Section 6.2.8 below.

 

“Knowledge” means actual knowledge and the knowledge which a director, officer
and Knowledgeable Employee should have in the reasonable performance of their
duties. When used with respect to the Company, “Knowledge” means both (a) the
Knowledge of the directors and officers of the Company and (b) the Knowledge of
the Knowledgeable Employees.

 

“Knowledgeable Employees” means each of Seller, Michael Hardy, Bette Burgess,
Deon Buffaloe, Gloria Butters and Beverly Jackson.

 

“Law” means any law, statute, code, ordinance, regulation or rule of any
Governmental Authority.

 

4

--------------------------------------------------------------------------------


 

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures
or other interest in real property held by the Company.

 

“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties
and other agreements with respect thereto, pursuant to which the Company holds
any Leased Real Property, including the right to all security deposits and other
amounts and instruments deposited by or on behalf of the Company.

 

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

 

“License” means any security clearance, permit, license, variance, franchise,
order, approval, consent, certificate, registration or other authorization of
any foreign, federal, provincial, state and local governments, governmental
agencies, judicial authority or regulatory body, and other similar rights.

 

“Losses” means all actions, suits, proceedings, hearings, investigations,
charges, complaints, claims, demands, injunctions, judgments, orders, decrees,
rulings, damages, dues, penalties, fines, costs, amounts paid in settlement,
Liabilities, obligations, Taxes, Encumbrances, losses, expenses, and fees,
including court costs and reasonable attorneys’ fees and expenses.

 

“Material Adverse Effect” means, with respect to any Person, such state of
facts, event(s), change(s) or effect(s) that had, has or would reasonably be
expected to have a material adverse effect on the assets, business, financial
condition, results of operations, customer, supplier or employee relations of
such Person taken as a whole.

 

“Material Lease” means any Lease that is material to the business of the Company
as presently conducted.

 

“Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.

 

“Most Recent Financial Statements” has the meaning set forth in Section 4.7
below.

 

“Most Recent Fiscal Month End” has the meaning set forth in Section 4.7 below.

 

“Most Recent Fiscal Year End” has the meaning set forth in Section 4.7 below.

 

“Multiemployer Plan” has the meaning set forth in ERISA §3(37).

 

“Non-Compete Agreements” has the meaning set forth in Section 6.2.11 below.

 

“Order” means any order, judgment, ruling, injunction, assessment, award, decree
or writ of any Governmental Authority.

 

5

--------------------------------------------------------------------------------


 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

“Organizational Conflict of Interest” has the meaning set forth in Section 4.27
below.

 

“Party” has the meaning set forth in the preface above.

 

“Permitted Encumbrances” means (a) Encumbrances for Taxes or governmental
charges or claims not yet due and payable, (b) statutory Encumbrances of
landlords, carriers, warehousemen, mechanics and materialmen and other similar
Encumbrances imposed by Law in the Ordinary Course of Business for sums not yet
due and payable, and (c) easements, rights-of-way, restrictions and other
similar charges or Encumbrances on real property, in each case which do not
materially interfere with the ordinary conduct of the business of the Company.

 

“Person” means an individual, a partnership, a corporation, a limited liability
entity, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a Governmental Authority.

 

“Pre-Closing Period” has the meaning set forth in Section 8.2 below.

 

“Pre-Closing Taxes” has the meaning set forth in Section 7.3.3 below.

 

“Prohibited Transaction” has the meaning set forth in ERISA §406 and Code §4975.

 

“Purchase Price” has the meaning set forth in Section 2.7 below.

 

“Related Party” has the meaning set forth in Section 4.29 below.

 

“Related Party Agreement” has the meaning set forth in Section 4.29 below.

 

“Related Party Obligation” has the meaning set forth in Section 4.29 below.

 

“Release of Claims” has the meaning set forth in Section 6.2.9 below.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning set forth in the preface above.

 

“Subsidiary” means any corporation with respect to which a specified Person (or
a Subsidiary thereof) owns a majority of the common stock or has the power to
vote or direct the voting of sufficient securities to elect a majority of the
directors.

 

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code §59A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.

 

6

--------------------------------------------------------------------------------


 

“Tax Asset” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, charitable deduction or any other credit or tax
attribute that could be carried forward or back to reduce income or franchise
Taxes (including, without limitation, deductions and credits related to
alternative minimum Taxes) and losses or deductions deferred by the Code or
other applicable Law.

 

“Tax Claims” has the meaning set forth in Section 7.4 below.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes filed or required to be filed
with a Governmental Authority, including any schedule or attachment thereto, and
including any amendment thereof.

 

“Taxing Authority” means any Governmental Authority (whether federal, state,
local, municipal, foreign or otherwise) responsible for the imposition,
collection or administration of any Tax.

 

“Technical Data” has the meaning set forth in Section 4.30 below.

 

“Transfer Taxes” has the meaning set forth in Section 8.4 below.

 

“Transaction Documents” means, collectively, this Agreement, the Employment
Agreements, the Release of Claims, the Non-Compete Agreement and the other
documents and instruments to be executed and or delivered in connection with the
transactions contemplated by this Agreement.

 

“United States Government” means the government of the United States of America,
its agencies and instrumentalities.

 

“Working Capital” means the difference (whether positive or negative) of (a) the
current assets of the Company as of the Closing Date, minus (b) the current
liabilities of the Company as of the Closing Date, in each case as determined in
accordance with GAAP immediately prior to the consummation of the purchase and
sale of the Company Shares contemplated hereby. Notwithstanding the foregoing,
the Parties intend that “current liabilities” taken into account in computing
Working Capital shall include (without limitation) all liabilities for accrued
or deferred Taxes allocable to taxable periods or a portion thereof ending on or
before the Closing Date, balance sheet reserves for billings in excess of
revenues, 401(k) plan withholdings, bonus plan accruals and the amount of
transaction expenses, if any, payable after the Closing and not otherwise paid
out of the Cash Closing Amount and bonuses, if any, that may become payable to
Company employees after Closing as set forth on Schedule 1 hereto.

 

“Working Capital Threshold” means $1,100,000.

 

2.             PURCHASE AND SALE OF THE COMPANY SHARES.

 

2.1         Basic Transaction. On and subject to the terms and conditions of
this Agreement, the Buyer agrees to purchase from the Seller, and the Seller
agrees to sell to the Buyer, 100% of the issued and outstanding Company Shares
for the consideration specified below in this Section 2. The purchase price for
the Company Shares is $13,725,000 increased by

 

7

--------------------------------------------------------------------------------


 

the amount Actual Working Capital exceeds the Working Capital Threshold and
decrease the amount Actual Working Capital is less than the Working Capital
Threshold.

 

2.2         Cash Closing Amount. In consideration for the sale by the Seller of
the Company Shares to the Buyer, at the Closing, the Buyer shall pay to the
Seller $12,725,000 plus the amount by which Working Capital is estimated to
exceed the Working Capital Threshold, if applicable, or minus the amount by
which the Working Capital Threshold is estimated to exceed Working Capital, if
applicable, such estimate as determined in accordance with Section 2.4.1
(together, the “Cash Closing Amount”), by wire transfer of immediately available
funds to Seller’s account; and in addition the Buyer shall deposit $1,000,000
into escrow pursuant to Section 2.6 hereof.

 

2.3          The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Reed Smith LLP,
1301 K Street, N.W., Suite 1100 - East Tower, Washington, DC 20005, commencing
at 10:00 a.m. local time on the date of this Agreement or such other date as the
Buyer and the Seller may agree (the “Closing Date”) and the Closing shall be
deemed to have occurred as of 12:01 a.m. on the Closing Date. At the Closing,
(i) the Seller will deliver to the Buyer the various certificates, instruments,
and documents referred to in Section 6.2 below, (ii) the Buyer will deliver to
the Seller the various certificates, instruments, and documents referred to in
Section 6.3 below, (iii) Seller will deliver to the Buyer stock certificates
representing all of Seller’s Company Shares, endorsed in blank or accompanied by
duly executed assignment documents, (iv) the Buyer will deliver to the Seller
the Cash Closing Amount specified in Section 2.2 above and (v) Buyer will
deliver the Escrow Amount to the Escrow Agent.

 

2.4          Determination of Working Capital Adjustment.

 

2.4.1       Determination of Estimated Working Capital. Not later than three,
nor more than five business days prior to the Closing Date, the Seller shall
prepare and deliver to the Buyer a certificate certifying the Seller’s good
faith estimate of the Working Capital of the Company as of the Closing Date, and
including an estimated unaudited balance sheet of the Company as of the Closing
Date and also certifying that as of Closing, Company shall have no long term
Indebtedness. Such determination of Working Capital shall be in accordance with
GAAP and consistent with the Company’s historical financial statements. As
promptly as practicable but not later than one business day prior to the
Closing, the Buyer shall identify any adjustments that it believes are required
to the certificate delivered by the Seller. If the Seller disputes any such
adjustments, the Buyer and the Seller shall use reasonable best efforts to
resolve such dispute, after which the Seller shall re-deliver to the Buyer the
certificate with such adjustments as the Parties have agreed are appropriate.
(The form of certificate finally delivered pursuant to this Section 2.4.1 and
acceptable to the Buyer and the Seller is referred to herein as the “Closing
Payment Certificate” and shall be used to determine the Cash Closing Amount
under Section 2.2.)

 

2.4.2       Determination of Actual Working Capital. Within 45 days after the
Closing Date, the Buyer will prepare and deliver to the Seller a certificate,
signed by Buyer, certifying the Buyer’s determination of the actual Working
Capital of the Company as of the Closing Date, and identifying any adjustments
to the Purchase Price as a result of such amounts

 

8

--------------------------------------------------------------------------------


 

being greater or less than the amounts set forth on the Closing Payment
Certificate. If the Seller does not object to Buyer’s certificate within 30 days
after receipt, or accepts such certificate during such 30 day period, the
Purchase Price shall be adjusted as set forth in Buyer’s certificate, and
payment made in accordance with Section 2.5. If the Seller objects to the
Buyer’s certificate, the Seller shall notify the Buyer in writing of such
objection within 30 days after the Seller’s receipt thereof (such notice setting
forth in reasonable detail the basis for such objection). During such 30 day
period, the Buyer shall permit the Seller access to such work papers relating to
the preparation of the Buyer’s certificate, as may be reasonably necessary to
permit the Seller to review in detail the manner in which the Buyer’s
certificate was prepared. The Buyer and the Seller shall thereafter negotiate in
good faith to resolve any such objections. If the Buyer and the Seller are
unable to resolve all of such differences within twenty (20) calendar days of
the Buyer’s receipt of Seller’s objections, the items in dispute will be
referred for determination as promptly as practicable to the Independent
Accounting Firm, which shall be jointly engaged by the Buyer, on the one hand,
and the Seller, on the other hand, pursuant to an engagement letter in customary
form which each of the Buyer and the Seller shall execute. If
PriceWaterhouseCoopers LLP is unable to serve as the Independent Accounting Firm
and the Buyer and the Seller have failed to reach agreement on an Independent
Accounting Firm within ten (10) calendar days following the termination of the
twenty (20) calendar-day period referred to in the immediately preceding
sentence, then the Independent Accounting Firm shall be selected by the American
Arbitration Association. The Independent Accounting Firm shall prescribe
procedures for resolving the disputed items and in all events shall make a
written determination, with respect to such disputed items only, whether and to
what extent, if any, the Closing Payment Certificate and the accompanying
calculations of the Working Capital and/or Indebtedness of the Company at
Closing require adjustment based on the terms and conditions of this Agreement
(the “Determination”). The Determination shall be based solely on presentations
with respect to such disputed items by the Buyer and the Seller to the
Independent Accounting Firm and not on the Independent Accounting Firm’s
independent review; provided, that such presentations shall be deemed to
include, without limitation, any work papers, records, accounts or similar
materials delivered to the Independent Accounting Firm by the Buyer or the
Seller in connection with such presentations and any materials delivered to the
Independent Accounting Firm in response to requests by the Independent
Accounting Firm. Each of the Buyer and the Seller shall use its reasonable best
efforts to make its presentation as promptly as practicable following submission
to the Independent Accounting Firm of the disputed items, and each such party
shall be entitled, as part of its presentation, to respond to the presentation
of the other party and any question and requests of the Independent Accounting
Firm. The Buyer and the Seller shall instruct the Independent Accounting Firm to
deliver the Determination to the Buyer and the Seller no later than thirty (30)
calendar days following the date on which the disputed items are referred to the
Independent Accounting Firm. In deciding any matter, the Independent Accounting
Firm (i) shall be bound by the provisions of this Section 2.4.2, (ii) may not
assign a value to any item greater than the greatest value for such item claimed
by either the Buyer or the Seller or less than the smallest value for such item
claimed by the Buyer or the Seller, and (iii) shall be bound by the express
terms, conditions and covenants set forth in this Agreement, including the
definition of Working Capital contained herein. In the absence of fraud or
manifest error, the Determination shall be conclusive and binding upon the Buyer
and the Seller. The Independent Accounting Firm shall consider only those items
and amounts in the Buyer’s certificate which the Buyer and the Seller were
unable to resolve. The determination of the

 

9

--------------------------------------------------------------------------------


 

Independent Accounting Firm shall be final, conclusive, non-appealable and
binding upon the Buyer and the Seller for all purposes hereunder. All fees and
expenses (including reasonable attorney’s fees and expenses and fees and
expenses of the Independent Accounting Firm) incurred in connection with any
dispute over the Buyer’s certificate shall be borne by the Parties based on the
percentage which the portion of the contested amount not awarded to each Party
bears to the amount actually contested by such Party.

 

2.5          Adjustment to Cash Closing Amount.

 

2.5.1                     The Working Capital amount determined in accordance
with Section 2.4.2 (the “Actual Working Capital”) shall be used to calculate
post closing adjustments to the Cash Closing Amount by calculating the
difference between $12,725,000, plus the amount by which Actual Working Capital
exceeds the Working Capital Threshold, if applicable, or minus the amount by
which the Working Capital Threshold exceeds the Actual Working Capital, if
applicable (the “Cash Purchase Price”). If the Cash Purchase Price is less than
the Cash Closing Amount, then the Seller shall pay to the Buyer an amount equal
to such deficiency (plus interest thereon at an annual rate of 4% from the
Closing Date to the date of payment).

 

2.5.2                     If the Cash Purchase Price is greater than the Cash
Closing Amount, then the Buyer shall pay to the Seller an aggregate amount equal
to the amount of such excess (plus interest thereon at an annual rate of 4% from
the Closing Date to the date of payment).

 

2.5.3                     All payments to be made to either the Buyer or the
Seller pursuant to this Section 2.5 shall be made by wire transfer of
immediately available funds to Seller’s account or Buyer’s account, as
applicable, within three (3) business days after the date on which Actual
Working Capital is finally determined pursuant to Section 2.4 above.

 

2.6          Escrow.  At the Closing, Buyer shall withhold $1,000,000 (the
“Escrow Amount”), from the Seller and shall instead deliver the Escrow Amount to
an escrow agent selected by Buyer and reasonably acceptable to Seller (the
“Escrow Agent”) for deposit into escrow (the “Escrow Account”). The Escrow
Amount shall be held pursuant to the provisions of an escrow agreement in the
form of Exhibit A hereto (the “Escrow Agreement”). The Escrow Amount will be
available to compensate Buyer for Losses as provided in Sections 7.1 and 7.3. To
the extent that there is an Escrow Amount remaining in the Escrow Account which
has not been reserved for claims under the Escrow Agreement, such Escrow Amount
will be released to the Seller on the earlier of: (i) the date the financial
statements of the Company have been audited by an auditor designated by CHC or
(ii) March 31, 2005.

 

2.7          Purchase Price. The purchase price for the Company Shares shall be
the sum of the Cash Purchase Price plus the Escrow Amount.

 

3.           REPRESENTATIONS AND WARRANTIES CONCERNING THE TRANSACTION.

 

Except for those representations and warranties expressly set forth in this
Article 3, Seller makes no other representations or warranties, express or
implied, at law or in equity, of any kind or nature whatsoever concerning the
organization, business, assets, liabilities and operations of the Company or any
other matters.

 

10

--------------------------------------------------------------------------------


 

3.1          Representations and Warranties of the Seller.            Except as
set forth in the attached disclosure schedules delivered by the Seller to the
Buyer on the date hereof  (the “Disclosure Schedules”), Seller represents and
warrants to the Buyer that the statements contained in this Section 3.1 are
correct and complete. The Disclosure Schedules shall be arranged according to
the numbered and lettered paragraphs in this Section 3.1, and any disclosure
shall qualify (x) the corresponding paragraph in this Section 3.1 and (y) any
other paragraph(s) in this Section 3.1 only to the extent that such disclosure
clearly states that it also qualifies or applies to such other paragraph(s).

 

3.1.1       Authorization of Transaction.          Seller has full power and
authority to execute and deliver this Agreement and to perform Seller’s
obligations hereunder.  This Agreement constitutes the valid and legally binding
obligation of Seller, enforceable in accordance with its terms and conditions,
except as enforceability may be limited by applicable equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws from time to
time in effect affecting the enforcement of creditors’ rights generally. Seller
is not required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any Governmental Authority in order to
consummate the transactions contemplated by this Agreement.

 

3.1.2       Noncontravention.               Neither the execution and the
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will (A) violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge, or other restriction
of any Governmental Authority to which Seller or the Company is subject, (B)
violate, conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any agreement,
contract, lease, license, instrument, or other arrangement to which Seller or
the Company is a party or by which Seller or the Company is bound or to which
any of Seller’s or the Company assets is subject, or (C) result in the
imposition or creation of an Encumbrance upon or with respect to the Company
Shares.

 

3.1.3       Brokers’ Fees.     Except for Aronson Capital Advisors LLC, the
Seller has no Liability or obligation to pay any fees or commissions to any
broker, finder, or agent with respect to the transactions contemplated by this
Agreement for which the Buyer could become liable or obligated.

 

3.1.4       Ownership of Shares.         Seller holds of record and owns
beneficially all one thousand (1,000) of the issued and outstanding Company
Shares, free and clear of all Taxes and Encumbrances. At the Closing, Seller
represents the Company Shares will be transferred to Buyer or its designated
Affiliate, whereupon the transferee will acquire good, valid and marketable
title to the Company Shares free and clear of all Encumbrances. Seller is not a
party to any option, warrant, purchase right, or other contract or commitment
(other than this Agreement) that could require Seller to sell, transfer, or
otherwise dispose of any capital stock of the Company. Seller is not a party to
any voting trust, proxy, or other agreement or understanding with respect to the
voting of any capital stock of the Company, and there are no issued or
outstanding options, warrants, purchase rights, shares, subscription rights,
conversion rights, preemptive rights, exchange rights, or other contracts or
commitments that could require the Company to issue, sell, or otherwise cause to
become outstanding any of its capital stock.

 

11

--------------------------------------------------------------------------------


 

3.2          Representations and Warranties of the Buyer. Except as set forth in
the attached Disclosure Schedules, the Buyer represents and warrants to the
Seller that the statements contained in this Section 3.2 are correct and
complete. The Disclosure Schedules shall be arranged according to the numbered
and lettered paragraphs in this Section 3.2, and any disclosure shall qualify
(x) the corresponding paragraph in this Section 3.2 and (y) any other
paragraph(s) in this Section 3.2 only to the extent that such disclosure clearly
states that it also qualifies or applies to such other paragraph(s).

 

3.2.1       Organization of the Buyer. The Buyer is a corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation.

 

3.2.2       Authorization of Transaction. The Buyer has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of the Buyer, enforceable in accordance
with its terms and conditions, except as enforceability may be limited by
applicable equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws from time to time in effect affecting the
enforcement of creditors’ rights generally. The Buyer need not give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any Governmental Authority in order to consummate the transactions contemplated
by this Agreement.

 

3.2.3       Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(A) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any Governmental
Authority to which the Buyer is subject or any provision of its certificate of
incorporation or bylaws or (B) conflict with, result in a breach of, constitute
a default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Buyer is a party or by which it is bound or to which any of its assets is
subject.

 

3.2.4       Brokers’ Fees. The Buyer has no Liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Seller could become liable
or obligated.

 

4.           REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

 

Except as set forth in the attached Disclosure Schedules, the Seller hereby
represents and warrants to the Buyer that the statements contained in this
Section 4 are correct and complete. The Disclosure Schedules shall be arranged
according to the numbered and lettered paragraphs in this Section 4, and any
disclosure shall qualify (x) the corresponding paragraph in this Section 4 and
(y) any other paragraph(s) in this Section 4 only to the extent that such
disclosure clearly states that it also qualifies or applies to such other
paragraph(s). The Seller and the Company hereby acknowledge that nothing in the
Disclosure Schedules shall be deemed adequate to disclose an exception to a
representation or warranty made herein, unless the applicable Disclosure
Schedule(s) identifies such exception with particularity. Without limiting the
generality of the foregoing, the mere listing (or inclusion of a copy) of a
document or other item

 

12

--------------------------------------------------------------------------------


 

shall not be deemed adequate to disclose an exception to a representation or
warranty made herein (unless the representation or warranty has to do with the
existence of the document or other item itself). Except for those
representations and warranties expressly set forth in Article 3 and this Article
4, Seller makes no other representations or warranties, express or implied, at
law or in equity, of any kind or nature whatsoever concerning the organization,
business, assets, liabilities and operations of the Company or any other
matters.

 

4.1          Organization, Qualification, and Corporate Power.  The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the jurisdiction of its incorporation. The Company has all requisite
corporate power and authority to own, lease and operate the assets owned, leased
and operated by it and to carry on its business as currently being conducted and
contemplated top be conducted by it. The Company is duly authorized to conduct
business and is in good standing under the laws of each jurisdiction where such
qualification is required except where the failure would not have a Material
Adverse Effect. Schedule 4.1 identifies the directors and officers of the
Company. The Seller and the Company have delivered to the Buyer correct and
complete copies of the certificate of incorporation and bylaws of the Company
(as amended to date). The minute books (containing the records of meetings of
the stockholders, the board of directors, and any committees of the board of
directors), the stock certificate books, and the stock record books of the
Company are correct, accurate and except as provided on Schedule 4.1, complete
in all material respects.

 

4.2          Capitalization. The entire authorized capital stock of the Company
consists of 10,000 shares of common stock, $.10 par value per share, of which
1,000 shares are issued and outstanding and 9,000 shares are authorized but
unissued. All of the issued and outstanding Company Shares have been duly
authorized, are validly issued, fully paid, and nonassessable, free of
preemptive rights, and are held of record, and beneficially owned, by the
Seller. There are no outstanding or authorized options, warrants, purchase
rights, subscription rights, conversion rights, preemptive rights, exchange
rights, or other contracts or commitments that could require the Company to
issue, sell, or otherwise cause to become outstanding any of its capital stock.
There are no outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to the Company, nor has the
Company committed to issue any of the foregoing. There are no voting trusts,
proxies, or other agreements or understandings with respect to the voting of the
capital stock of the Company.

 

4.3          Noncontravention.  Except as set forth on Schedule 4.3, neither the
execution and the delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, will (i) violate any constitution, statute,
regulation, rule, injunction, judgment, Order, charge, or other restriction of
any Governmental Authority to which the Company is subject or any provision of
the certificate of incorporation or bylaws of the Company, (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice, report or other filing (whether with a Governmental
Authority or other third party) or give rise to any payments or compensation
under any agreement, contract, lease, license, instrument, or other arrangement
to which the Company is a party or by which it is bound or to which any of its
assets is subject (iii) or result in the imposition of any Encumbrance upon any
of the Company Shares or the Company’s assets. Except as set forth in Schedule
4.3, neither the Company nor the Seller needs to give any notice to, make any
filing with, or obtain any authorization, consent, or approval of

 

13

--------------------------------------------------------------------------------


 

any Governmental Authority in order for the Parties to consummate the
transactions contemplated by this Agreement.

 

4.4          Brokers’ Fees. Except as set forth on Schedule 4.4, the Company has
no Liability or obligation to pay any fees or commissions to any broker, finder,
or agent with respect to the transactions contemplated by this Agreement.

 

4.5          Title to Assets. The Company has good and marketable title to, or a
valid leasehold interest in, the properties and assets used by it, located on
its premises, or shown on the Most Recent Balance Sheet or acquired after the
date thereof, free and clear of all Encumbrances, excluding Permitted
Encumbrances and except for properties and assets disposed of in the Ordinary
Course of Business since the date of the Most Recent Balance Sheet.

 

4.6          Subsidiaries. The Corporation has no Subsidiaries. Except as set
forth on Schedule 4.6, the Company (i) has never had a Subsidiary and (ii) does
not own or hold the right to acquire any shares of stock or any other security
or interest in any other Person.

 

4.7          Financial Statements. Attached hereto as Exhibit B are the
following Company financial statements (collectively, the “Financial
Statements”): (i) audited balance sheets, statements of income, statements of
cash flows and changes in stockholders’ equity, as of and for the fiscal years
ended December 31, 2001 and December 31, 2002 and December 31, 2003, along with
the related notes thereto (the “Most Recent Fiscal Year End”) for the Company;
and (ii) unaudited balance sheet and statements of income, changes in
stockholders’ equity, and cash flows (the “Most Recent Financial Statements”) as
of and for the two months ended February 29, 2004 (the “Most Recent Fiscal Month
End”) for the Company. The Financial Statements (including the notes thereto)
have been prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered thereby (except that the unaudited interim
financial statements will not contain any footnotes, may not contain all
adjustments required by GAAP and will be subject to year-end adjustment);
present fairly the financial condition, the results of operations, shareholders’
equity and cash flow of the Company in all material respects; are correct and
complete; and are consistent with the books and records of the Company.

 

4.8          Events Subsequent to Most Recent Fiscal Year End. Except as set
forth on Schedule 4.8, since the Most Recent Fiscal Year End, there has not been
any change in the business, financial condition, operations, results of
operations, assets, customer, supplier or employee relations (other than changes
in general economic conditions) which has had, or is reasonably likely to have,
a Material Adverse Effect on the Company or its business as presently conducted.
Without limiting the generality of the foregoing, since that date:

4.8.1       the Company has not sold, leased, transferred, or assigned any of
its assets, tangible or intangible, that are material, either individually or in
the aggregate, to the Company’s business, outside the Ordinary Course of
Business;

 

4.8.2       the Company has not entered into any agreement, contract, lease, or
license (or series of related agreements, contracts, leases, and licenses)
either involving more than $25,000 or outside the Ordinary Course of Business;

 

14

--------------------------------------------------------------------------------


 

4.8.3       no party (including the Company) has accelerated, terminated, made
material modifications to, or cancelled any agreement, contract, lease, or
license (or series of related agreements, contracts, leases, and licenses)
involving more than $25,000 to which the Company is a party or by which it is
bound nor, to the Knowledge of the Seller and the Company, threatened any of the
foregoing actions;

 

4.8.4       except for Permitted Encumbrance, the Company has not caused or
permitted any Encumbrance to be imposed upon any of its assets, tangible or
intangible, that are material, either individually or in the aggregate, to the
Company’s business;

 

4.8.5       the Company has not made any capital expenditure (or series of
related capital expenditures) either involving more than $10,000 or outside the
Ordinary Course of Business;

 

4.8.6       the Company has not made any capital investment in, any loan to, or
any acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans, and acquisitions);

 

4.8.7       the Company has not issued any note, bond, or other debt security or
created, incurred, assumed, or guaranteed any indebtedness for borrowed money or
capitalized lease obligation either involving more than $5,000 singly or $20,000
in the aggregate and has not repaid or returned any note, bond or other debt of
the Company;

 

4.8.8       the Company has not incurred, created or otherwise become liable for
any Indebtedness and has not delayed or postponed the payment of accounts
payable and other Liabilities outside the Ordinary Course of Business;

 

4.8.9       the Company has not amended, cancelled, compromised, waived, or
released any right or claim (or series of related rights and claims) either
involving more than $10,000 or outside the Ordinary Course of Business and has
not accelerated collection of accounts receivable, delayed payment of accounts
payable;

 

4.8.10     the Company has not granted any license or sublicense of any rights
under or with respect to any Intellectual Property that is material, either
individually or in the aggregate, to the Company’s business;

 

4.8.11     there has been no change made or authorized in the certificate of
incorporation or bylaws of the Company;

 

4.8.12     the Company has not issued, sold, exchanged, or otherwise disposed of
any of its capital stock, or granted any options, warrants, or other rights to
purchase or obtain (including upon conversion, exchange, or exercise) any of its
capital stock;

 

4.8.13     the Company has not declared, set aside, or paid any dividend or made
any distribution with respect to its capital stock (whether in cash or in kind)
or redeemed, purchased, or otherwise acquired any of its capital stock, or
granted any Person any option or other right to acquire any shares of capital
stock or other securities of the Company;

 

15

--------------------------------------------------------------------------------


 

4.8.14     the Company has not experienced any damage, destruction, or loss
(whether or not covered by insurance) to property that is material, either
individually or in the aggregate, to the Company’s business;

 

4.8.15     the Company has not made any loan to, or entered into any other
transaction with, any of its directors, officers, and employees;

 

4.8.16     the Company has not entered into any employment contract or
collective bargaining agreement, written or oral, or modified the terms of any
existing such contract or agreement;

 

4.8.17     other than in the Ordinary Course of business, the Company has not
granted any increase in the compensation of any of its directors, officers or
employees;

 

4.8.18     the Company has not adopted, amended, modified, or terminated, in any
material respect, any bonus, profit sharing, incentive, severance, employee
benefit or other plan, contract, or commitment for the benefit of any of its
directors, officers, and employees (or taken any such action with respect to any
other Employee Benefit Plan);

 

4.8.19     except as set forth on Schedule 4.8, the Company has not entered into
or modified any retention, severance or incentive agreement related to the
transactions contemplated by this Agreement;

 

4.8.20     the Company has not made any other change in employment terms,
compensation or benefits for any of its directors, officers, and employees;

 

4.8.21     the Company has not changed any method or principle of accounting
except to the extent required by GAAP or as advised by the Company’s independent
accountant;

 

4.8.22     the Company has not made any material Tax election, or settled any
Tax liability; and

 

4.8.23     the Company has not committed to or agreed to undertake any of the
foregoing.

 

4.9          Undisclosed Liabilities. Except as disclosed on Schedule 4.9, the
Company has no Liability (and, to the Knowledge of the Company and the Seller,
there is no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand pending or threatened against the Company that would reasonably
be expected to give rise to any Liability), except for (i) Liabilities set forth
on the Most Recent Balance Sheet, and (ii) Liabilities which have arisen after
the Most Recent Fiscal Month End in the Ordinary Course of Business or as a
result of the transactions contemplated hereby (none of which results from,
arises out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement, or violation of law).

 

4.10        Legal Compliance. Each of the Company and its predecessors and
Affiliates has complied with all applicable Laws and Orders, and no action,
suit, proceeding, hearing,

 

16

--------------------------------------------------------------------------------


 

investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against any of them alleging any failure so to comply.

 

4.11        Tax Matters.

 

4.11.1  The Company has duly and timely filed all Tax Returns required to have
been filed by it. All such Tax Returns are true, correct and complete in all
respects. Except as set forth in the Disclosure Schedules, all Taxes required to
have been paid by the Company (whether or not shown on any Tax Return) have been
paid. The Company is not currently the beneficiary of any extension of time
within which to file any Tax Return. No claim has ever been made by a Taxing
Authority in writing (or, to the Knowledge of the Seller or the Company, made in
any other manner), for a jurisdiction where the Company does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction. There are
no Encumbrances on any of the assets of the Company that arose in connection
with any failure (or alleged failure) to pay any Tax.

 

4.11.2  The Company has complied with all applicable laws regarding payment and
withholding of Taxes and has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other Person.

 

4.11.3  Neither the Seller nor any director or officer (or employee responsible
for Tax matters) of the Company expects any Taxing Authority to assess against
the Company any additional Taxes with respect to any taxable period for which
Tax Returns have been filed by or on behalf of the Company. There is no dispute
or claim concerning any Tax Liability of the Company either (A) claimed or
raised by any Taxing Authority in writing or (B) as to which the Seller or the
Company has Knowledge based upon personal contact with any agent of such Taxing
Authority. Schedule 4.11 lists all federal, state, local, and foreign income Tax
Returns filed with respect to the Company for taxable periods commencing July 1,
1995 and ended on or before December 31, 2003, indicates those Tax Returns that
have been audited, and indicates those Tax Returns that currently are the
subject of audit. The Seller and the Company have delivered to the Buyer correct
and complete copies of all such federal income Tax Returns, examination reports
with respect to such income Tax Returns, and statements of income Taxes assessed
against or agreed to by the Company since July 1, 1995 which were not shown on
the face of such income Tax Return.

 

4.11.4  The Company has not executed any agreement waiving any statute of
limitations in respect of assessment or collection of Taxes or agreed to any
extension of time with respect to a Tax assessment or deficiency that has
continuing effect, or granted any power of attorney in respect to the Company
with respect to any matter related to Taxes which is currently in force. There
are no agreements currently in effect between the Company and any Tax Authority
with respect to the payment in installments of any tax liability after the
Closing Date.

 

4.11.5  The Company has not filed a consent under Code §341(f) concerning
collapsible corporations. The Company has not made any payments, is not
obligated to make any payments in connection with the transactions contemplated
by this Agreement that would be

 

17

--------------------------------------------------------------------------------


 

excess parachute payments within the meaning of Code § 280G. The Company has not
been a United States real property holding corporation within the meaning of
Code §897(c)(2) during the applicable period specified in Code
§897(c)(l)(A)(ii). Except as provided on the Disclosure Schedules, the Company
has disclosed on its federal income Tax Returns all positions taken therein that
could give rise to a substantial understatement of federal income Tax within the
meaning of Code §6662. The Company is not a party to any Tax allocation or
sharing agreement. The Company (A) has never been a member of an Affiliated
Group filing a consolidated federal income Tax Return (other than a group the
common parent of which was the Company) and (B) does not have any Liability for
the Taxes of any Person (other than the Company) under Treasury Regulation
§1.1502-6 (or any similar provision of state, local, or foreign law), as a
transferee or successor, by contract, or otherwise. The Company does not have a
“net required payments balance” as defined in Section 7519 of the Code.

 

4.11.6  The unpaid Taxes of the Company (A) did not, as of the Most Recent
Fiscal Month End, exceed the reserve for Tax Liability (rather than any reserve
for deferred Taxes established to reflect timing differences between book and
Tax income) set forth on the Most Recent Balance Sheet (rather than in any notes
thereto) and (B) do not exceed that reserve as adjusted for the passage of time
through the Closing Date in accordance with the past custom and practice of the
Company in filing its Tax Returns.

 

4.11.7  The Company will not be required to include any item of income in, nor
will the Company exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) beginning after the Closing Date as a result
of any change in method of accounting for a taxable period ending on or prior to
the Closing Date under Code §481(c) (or any corresponding or similar provision
of state, local or foreign income Tax law). The Company is not a party to any
“closing agreement” as described in Code §7121 (or any corresponding or similar
provision of state, local or foreign income Tax law) executed on or prior to the
Closing Date that would have continuing effect after the Closing Date. The
Company has no (A) gain from intercompany transaction which has been deferred
pursuant to Treasury Regulations Section 1.1502-13 or any excess loss account
described in Treasury Regulations Section 1.1502-13 (or any corresponding or
similar provision of state, local or foreign income Tax law) arising in any
taxable period or portion thereof ending before the Closing Date; (B)
installment sale or open transaction disposition made on or prior to the Closing
Date, income from which would be required to be reported by the Company after
the Closing Date; or (C) prepaid income amount received on or prior to the
Closing Date not required to have been reported in computing taxable income for
periods ending on or before the Closing Date, except, in each case, to the
extent adequately reserved for in the Most Recent Financial Statement or arising
in the Ordinary Course of Business since the Most Recent Fiscal Month End.

 

4.11.8  The Company has had in effect at all times since July 1, 1999 a valid
election under Section 1362(a) of the Code to be treated as an S corporation,
and since that date has validly been treated in a similar manner for purposes of
the income tax laws of all states in which it has been subject to taxation where
analogous treatment is legally available. Neither the Seller nor the Company has
taken or omitted to take any action which action or inaction would cause the
Company to cease to be treated as an S Corporation for federal and applicable
state and local Tax purposes for any period since July 1, 1999.

 

18

--------------------------------------------------------------------------------


 

4.12        Real Property.

 

4.12.1     The Company does not own any real property.

 

4.12.2     Schedule 4.12 sets forth the address of each parcel of Leased Real
Property, and a true and complete list of all Leases for each such Leased Real
Property (including the date and name of the parties to such Lease document).
The Company has delivered to the Buyer a true and complete copy of each such
Lease document, and in the case of any oral Lease, a written summary of the
material terms of such Lease. With respect to each of the Leases which is a
Material Lease:

 

4.12.2.1.          such Lease is legal, valid, binding, enforceable and in full
force and effect;

 

4.12.2.2.          the transaction contemplated by this Agreement does not
require the consent of any other party to such Lease, will not result in a
breach of or default under such Lease, and will not otherwise cause such Lease
to cease to be legal, valid, binding, enforceable and in full force and effect
on identical terms following the Closing;

 

4.12.2.3.          the Company’s possession and quiet enjoyment of the Leased
Real Property under such Lease has not been disturbed and, to the Knowledge of
the Seller and the Company, there are no disputes with respect to such Lease;

 

4.12.2.4.          neither the Company nor any other party to the Lease is in
breach or default under such Lease, and, to the Knowledge of the Seller and the
Company, no event has occurred or circumstance exists which, with the delivery
of notice, the passage of time or both, would constitute such a breach or
default, or permit the termination, modification or acceleration of rent under
such Lease;

 

4.12.2.5.          no security deposit or portion thereof deposited with respect
to such Lease has been applied in respect of a breach or default under such
Lease which has not been redeposited in full;

 

4.12.2.6.          the Company does not owe, nor will it owe in the future, any
brokerage commissions or finder’s fees with respect to such Lease;

 

4.12.2.7.          the other party to such Lease is not an affiliate of, and
otherwise does not have any economic interest in, the Company;

 

4.12.2.8.          the Company has not subleased, licensed or otherwise granted
any Person the right to use or occupy such Leased Real Property or any portion
thereof;

 

4.12.2.9.          the Company has not collaterally assigned or granted any
other security interest in such Lease or any interest therein; and

 

19

--------------------------------------------------------------------------------


 

4.12.2.10.        there are no liens or encumbrances on the estate or interest
created by such Lease.

 

4.13        Intellectual Property. Schedule 4.13 (i) lists all patents,
registrations and applications for registration of Intellectual Property owned
by the Company, (ii) lists all trade names, domain names and material
unregistered trademarks owned by the Company, (iii) describes all material
inventions and material unregistered copyrights owned by the Company, (iv) lists
all software developed and/or owned by the Company, and (v) lists all material
trade secrets of the Company. The Company owns, free from any Encumbrance, or
has a valid, enforceable and fully paid up license or other right to use, all
material Intellectual Property used in the business of the Company or necessary
to operate the business of the Company as currently conducted. All Intellectual
Property owned or used by the Company in the operation of its business as of the
date hereof will be owned or available for use by the Company on identical terms
and conditions immediately following the Closing. The Company has taken all
necessary action, performed all customary acts, and has paid all fees and taxes
(to the extent applicable), required to protect and maintain in full force and
effect all Intellectual Property owned by the Company. No claim by any third
party has been made contesting the validity, enforceability, use or ownership of
the Intellectual Property owned or used by the Company, and Seller and Company
have no Knowledge of any basis for such claim. Neither the Company nor the
Seller has received any notices (including any cease-and -desist letters or
offers to license) alleging infringement or misappropriation of any third party
Intellectual Property. To the Knowledge of the Company and the Seller, no third
party is infringing, misappropriating or otherwise engaging in unauthorized use
of the Intellectual Property of the Company. Except as set forth on Schedule
4.13, each current and former employee, consultant and officer of the Company
has executed an agreement with the Company requiring such employee, consultant
or officer to maintain the confidentiality of the Company’s proprietary
information and assign all Intellectual Property developed by such employee,
consultant or officer to the Company or its designee. The Company has not
interfered with, infringed upon, misappropriated or otherwise come into conflict
with any Intellectual Property rights of third parties.

 

4.14        Sufficiency of Assets. The Company owns and has good and marketable
title, free and clear of Encumbrances, to all of its assets. The Company owns or
has a valid leasehold interest in all of the tangible and intangible assets
(including, without limitation, all buildings, machinery, equipment, and other
tangible assets) necessary for the conduct of its business as presently
conducted. Each such tangible asset is free from material defects (patent and
latent), has been maintained in accordance with normal industry practice, is in
satisfactory operating condition and repair (subject to normal wear and tear),
and is suitable for the purposes for which it presently is used.

 

4.15        Contracts.  Schedule 4.15 identifies each of the executory
contracts, commitments, arrangements, undertakings and other agreements to which
the Company is a party (other than Government Contracts and Related Party
Agreements, which are set forth separately on Schedule 4.24.1 and Schedule 4.29,
respectively):

 

4.15.1     for the lease of personal or real property to or from any Person
providing for lease payments in excess of $20,000 per annum;

 

20

--------------------------------------------------------------------------------


 

4.15.2     for the purchase or sale of raw materials, commodities, supplies,
products, or other personal property, or for the furnishing or receipt of
services, the performance of which will extend over a period of more than one
year, which reasonably would be expected to result in a material loss to the
Company, or involve consideration in excess of $20,000;

 

4.15.3     concerning a partnership or joint venture;

 

4.15.4     under which the Company has created, incurred, assumed, or guaranteed
any indebtedness for borrowed money, or any capitalized lease obligation, in
excess of $20,000 or under which it has imposed an Encumbrance on any of its
assets, tangible or intangible;

 

4.15.5     concerning confidentiality, noncompetition or which restricts any
business by the Company, or the ability to solicit or hire any Person;

 

4.15.6     with respect to any profit sharing, stock option, stock purchase,
stock appreciation, deferred compensation, severance, or other plan or
arrangement for the benefit of its current or former directors, officers, and
employees;

 

4.15.7     any collective bargaining agreement;

 

4.15.8     for the employment of any individual on a full-time, part-time,
consulting, or other basis providing annual compensation in excess of $20,000 or
providing material severance benefits;

 

4.15.9     under which it has advanced or loaned any amount to any of its
directors, officers, and employees outside the Ordinary Course of Business;

 

4.15.10  under which the consequences of a default or termination could
reasonably be expected to have a Material Adverse Effect on the Company;

 

4.15.11  the performance of which involves the payment of consideration by the
Company in excess of $20,000 per annum;

4.15.12  relating to Intellectual Property (other than those related to retail
shrinkwrap software licensed by the Company for a total cost of less than $2,000
each instance) including licenses, permits, sublicenses or the development of
Intellectual Property; or

 

4.15.13  which is a stock purchase agreement, asset purchase agreement, or other
acquisition or divestiture agreement entered into by the Company since its
inception.

 

The Company has delivered to Buyer a true and complete copy of such written
contract required to be listed in Schedule 4.15. Neither the Company nor, to the
Seller’s Knowledge, any other party to such contract is in breach or default
thereunder, and no event has occurred which, with notice or lapse of time or
both would constitute a breach or default thereof, or permit termination,
modification or acceleration thereunder.

 

4.16        Powers of Attorney.  There are no outstanding powers of attorney
executed on behalf of the Company.

 

21

--------------------------------------------------------------------------------


 

4.17        Insurance.  Schedule 4.17 contains a description (including the name
of the insurer, the policy number, and the period, amount and scope of coverage)
of each insurance policy maintained by the Company with respect to its
properties, assets and business (collectively, the “Insurance Policies”). Each
Insurance Policy (i) is legal, valid, binding, enforceable and in full force and
effect as of the Closing and (ii) will continue to be legal, valid, binding,
enforceable, and in full force and effect on identical terms following the
consummation of the transactions contemplated hereby. The Company is not in
default with respect to its obligations under any Insurance Policy, nor has the
Company been denied insurance coverage. Except as set forth on Schedule 4.17,
the Company does not have any self-insurance or co-insurance programs. Except as
set forth on Schedule 4.17, the reserves set forth on the Most Recent Balance
Sheet are adequate to cover all liabilities with respect to any such
self-insurance or co-insurance programs including, without limitation, all
terminal liabilities. In the three (3) year period ending on the date hereof,
the Company has not received any notice from, or on behalf of, any insurance
carrier relating to or involving any change in the conditions of insurance, any
refusal to issue an insurance policy or non-renewal of a policy, or requiring or
suggesting material alteration of any of the Company’s assets, purchase of
additional equipment or material modification of any of the Company’s methods of
doing business. The Company has not made any claim against an insurance policy
as to which the insurer is denying coverage.

 

4.18        Litigation.  Except as set forth on Schedule 4.18, there is no
action, indictment, arbitration, suit, proceeding or, to the Knowledge of the
Seller and the Company, investigation pending against, or to the Knowledge of
the Seller and the Company, threatened against or affecting, the Seller or the
Company with respect to the Company or the Company’s business as it is presently
conducted before any Governmental Authority. The actions, suits and proceedings
listed on Schedule 4.18 will not, either individually or in the aggregate, have
a Material Adverse Effect on the Company. Except as set forth on Schedule 4.18,
neither the Seller nor the Company is in violation of and, to the Knowledge of
the Seller and the Company, is not under investigation with respect to and, to
the Knowledge of the Seller and the Company, has not been threatened to be
charged with or given notice of any violation of, any applicable law, rule,
regulation, judgment or Order.

 

4.19        Employees and Contractors.

 

4.19.1   Schedule 4.19.1  contains a list of all employees of the Company, along
with the position, date of hire, annual rate of compensation (or with respect to
employees compensated on an hourly or per diem basis, the hourly or per diem
rate of compensation), most recent increase (or decrease) in compensation and
amount thereof, and estimated or target annual incentive compensation of each
such person. None of such employees is a party to a written employment agreement
or contract with the Company and each is employed “at will.” Each employee has
entered into the Company’s standard form of employee non-disclosure and
invention assignment agreement with the Company, a copy of which has been
previously delivered to the Buyer. To the Knowledge of the Seller and the
Company, no executive, key employee, or group of employees has any plans to
terminate employment with the Company. The Company is not a party to or bound by
any collective bargaining agreement, nor has it experienced any strikes,
grievances, claims of unfair labor practices, or other collective bargaining
disputes. The Company has not committed any material unfair labor practice.
Neither the Seller nor the Company has any Knowledge of any organizational
effort presently

 

22

--------------------------------------------------------------------------------


 

being made or threatened by or on behalf of any labor union with respect to
employees of the Company.

 

4.19.2     Schedule 4.19.2 contains a list of all independent contractors
(excluding government subcontractors) currently engaged by the Company, along
with the position, date of retention and rate of remuneration, most recent
increase (or decrease) in remuneration and amount thereof, for each such Person.
Each such independent contractor has entered with the Company into a written
independent contractor agreement, a copy of which has been previously delivered
to the Buyer. For the purposes of applicable Law, including without limitation
the Code, all independent contractors who are, or within the last six years have
been, engaged by the Company are bona fide independent contractors and not
employees of the Company.

 

4.19.3     There are no written policies, rules or procedures applicable to
employees of the Company other than those set forth in Schedule 4.19.3. True and
complete copies of such policies have been delivered to Buyer.

 

4.19.4     The Company is not delinquent in payments to any of its employees for
wages, salaries, commissions, bonuses or other direct compensation for services
performed by such employees or for reimbursement of expenses.

 

4.20        Employee Benefits.

 

4.20.1     Schedule 4.20 sets forth a complete and correct list of each Employee
Benefit Plan.

 

4.20.2     Each Employee Benefit Plan (and each related trust, insurance
contract, or fund) has been maintained, funded and administered in accordance
with the terms of such Employee Benefit Plan and the terms of any applicable
collective bargaining agreement and complies in form and in operation in all
material respects with the applicable requirements of ERISA, the Code, and other
applicable laws.

 

4.20.3     All required reports and descriptions (including annual reports (IRS
Form 5500), summary annual reports, and summary plan descriptions) have been
timely filed and/or distributed in accordance with the applicable requirements
of ERISA and the Code with respect to each such Employee Benefit Plan. The
requirements of COBRA have been met in all material respects with respect to
each Employee Benefit Plan which is an Employee Welfare Benefit Plan subject to
COBRA.

 

4.20.4     All contributions (including all employer contributions and employee
salary reduction contributions) which are due have been made within the time
periods prescribed by ERISA and the Code to each Employee Benefit Plan which is
an Employee Pension Benefit Plan and all contributions for any period ending on
or before the Closing Date which are not yet due have been made to each such
Employee Pension Benefit Plan or accrued in accordance with the past custom and
practice of the Company. All premiums or other payments for all periods ending
on or before the Closing Date have been paid with respect to each such Employee
Benefit Plan which is an Employee Welfare Benefit Plan.

 

23

--------------------------------------------------------------------------------


 

4.20.5     Each Employee Benefit Plan which is intended to meet the requirements
of a “qualified plan” under Code §401 (a) has received a determination from the
IRS that such Employee Benefit Plan is so qualified, and nothing has occurred
since the date of such determination that could adversely affect the qualified
status of any such Employee Benefit Plan. Each such Employee Benefit Plan has
been timely amended to comply with the provisions of recent legislation commonly
referred to as “GUST” and timely submitted to the IRS for a determination letter
that takes such amendments into account.

 

4.20.6     The Seller and the Company have delivered to the Buyer correct and
complete copies of the plan documents and summary plan descriptions, the most
recent determination letter received from the IRS, the most recent annual report
(IRS Form 5500, with all applicable attachments), and all related trust
agreements, insurance contracts, and other funding arrangements which implement
each such Employee Benefit Plan. Except as set forth in Schedule 4.20, each
Employee Benefit Plan may be amended, terminated or otherwise discontinued at
the will by the Company without liability for such amendment, termination or
discontinuance (other than costs of administration and accelerated vesting, as
required by law).

 

4.20.7     Neither the Company nor any ERISA Affiliate maintains, sponsors,
contributes to, or has any Liability under (or with respect to) any “defined
benefit plan” (as defined in Section 3(35) of ERISA), or any Multiemployer Plan,
or otherwise has any Liability under Title IV of ERISA. No asset of the Company
is subject to any lien under ERISA or the Code.

 

4.20.8       There have been no Prohibited Transactions with respect to any
Employee Benefit Plan which would result in liability to the Company. No
Fiduciary has any Liability for breach of fiduciary duty or any other failure to
act or comply in connection with the administration or investment of the assets
of any Employee Benefit Plan which would result in any liability to the Company.
No action, suit, proceeding, hearing, or investigation with respect to the
administration or the investment of the assets of any Employee Benefit Plan
(other than routine claims for benefits) is pending or threatened.

 

4.20.9     The Company does not maintain, contribute to or have an obligation to
contribute to, or any Liability with respect to, any Employee Welfare Benefit
Plan providing medical, health, or life insurance or other welfare-type benefits
for current or future retired or terminated directors, officers or employees of
the Company (or any spouse or other dependent thereof) other than in accordance
with COBRA.

 

4.21        Guaranties. The Company is not a guarantor nor is it otherwise
liable for any Liability or obligation (including indebtedness) of any other
Person.

 

4.22        Environmental, Health, and Safety Matters.

 

4.22.1  Each of the Company and its Affiliates has complied and is in compliance
in all material respects with all Environmental, Health, and Safety
Requirements, including, without limitation, all permits, Licenses and other
authorizations that are required pursuant to Environmental, Health, and Safety
Requirements for the occupation of its facilities and the

 

24

--------------------------------------------------------------------------------


 

operation of its business; a list of all such permits, Licenses and other
authorizations is set forth on Schedule 4.22.

 

4.22.2     The Company has not received any written or oral notice, report or
other information regarding any actual or alleged material violation of
Environmental, Health, and Safety Requirements, or any material liabilities or
potential material liabilities (whether accrued, absolute, contingent,
unliquidated or otherwise), including any material investigatory, remedial or
corrective obligations, relating to any of them or its facilities arising under
Environmental, Health, and Safety Requirements.

 

4.22.3     The Company has not treated, stored, disposed of, arranged for or
permitted the disposal of, transported, handled, or released any substance,
including without limitation any hazardous substance, or owned or operated any
property or facility (and no such property or facility is contaminated by any
such substance) in a manner that has given or that would reasonably be
anticipated to give rise to liabilities, including any liability for response
costs, corrective action costs, personal injury, property damage, natural
resources damages or attorney fees, or any investigatory, remedial or corrective
obligations, pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, the Solid Waste Disposal Act, as amended
or any other Environmental, Health, and Safety Requirements.

 

4.22.4     Neither this Agreement nor the consummation of the transaction that
is the subject of this Agreement will result in any material obligations for
site investigation or cleanup, or notification to or consent of government
agencies or third parties, pursuant to any of the so-called
“transaction-triggered” or “responsible property transfer” Environmental,
Health, and Safety Requirements.

 

4.22.5     The Seller and the Company have furnished to the Buyer all
environmental audits, reports and other material environmental documents
relating to the Company’s, or its affiliates’, past or current properties,
facilities or operations, which are in their possession or under their
reasonable control.

 

4.23        Governmental Licenses and Permits.  The Company owns or possesses
all right, title and interest in and to all Licenses which are necessary to
carry on the business in which it is engaged and to own and use the properties
owned and used by it. The Company is in compliance with the material terms and
conditions of such Licenses. After the Closing, it is expected that the Company
shall no longer be eligible for Small business status, small disadvantage
business status or protégé status. Other than as provided in the preceding
sentence, no loss or expiration of any License is pending or, to the Knowledge
of the Seller and the Company, threatened or reasonably foreseeable (including,
without limitation, as a result of the transactions contemplated hereby) other
than expiration in accordance with the terms thereof, which terms do not expire
as a result of the consummation of the transactions contemplated hereby.

 

25

--------------------------------------------------------------------------------


 

4.24        Government Contracts.

 

4.24.1     Part I of Schedule 4.24.1 lists all current Government Contracts
active for calendar years 2003 or 2004, and with respect to each such listed
Government Contract, Part I of Schedule 4.24.1 accurately lists: (A) the
contract name; (B) the award date; (C) the customer; (D) the contract end date;
and (E) as applicable, whether the Current Government Contract is premised on
the Company’s 8(a) status, small business status, small disadvantaged business
status, protégé status, or other preferential status. Attached to Part I of
Schedule 4.24.1 is the “contract data sheet” maintained by the Company for each
current Government Contract listed on Part I of Schedule 4.24.1 for which the
Company is the prime contractor. Part II of Schedule 4.24.1 lists the Company’s
current project charge codes, and with respect to each such charge code, Part II
of Schedule 4.24.1 accurately lists: (A) the customer; (B) the customer’s
contract number corresponding to the charge code; (C) the customer’s order
number; (D) the Company’s internal project charge code number; (E) the
corresponding project name; (F) the end date; (G) inception to February 29, 2004
funding; (H) inception to February 29, 2004 revenue and (I) the ceiling values
of the contract (excluding task orders and blanket purchase agreements). The
Company has no Government Contracts that have fixed price task orders or that
are billed on a fixed price basis. Part III of Schedule 4.24.1 lists all
Government Contract Bids, including task order bids under Current Government
Contracts submitted by the Company and for which no award has been made thirty
(30) days or more prior to the date of this Agreement, and with respect to each
such Government Contract Bid, Part III to Schedule 4.24.1 accurately lists: (1)
the customer agency and title; (2) the request for proposal (RFP) number or, if
such Government Contract Bid is for a task order under a prime contract, the
applicable prime contract number, (3) the date of proposal submission; (4) the
expected award date, if known; (5) the estimated period of performance; (6) the
estimated value based on the proposal, if any; and (7) except for Government
Contract Bids for task orders, whether such Government Contract Bid is premised
on the Company’s 8(a) status, small business status, small disadvantaged
business status, protégé status, or other preferential status. The Company and
the Seller have delivered or made available to Buyer true and complete copies of
all Government Contracts (except for task orders pursuant to such Government
Contracts) and of all Government Contract Bids and all material documentation
related thereto requested by Buyer. The Company has not exceeded the authorized
funding (spending level) of any task or task order. Neither the Seller nor the
Company has made any representation with regard to the amount or likelihood of
any awards under such Government Contract Bids.

 

4.24.2     Except as set forth on Schedule 4.24.2, (A) the Company has not
received written notification of cost, schedule, technical or quality problems
that could reasonably result in claims against the Company (or successors in
interest) by a Governmental Authority, a prime contractor or a higher-tier
subcontractor; (B) there are no Government Contracts pursuant to which the
Company is, to the Knowledge of the Company and the Seller, reasonably likely in
the near future to experience cost, schedule, technical or quality problems that
could reasonably result in claims against the Company (or successors in
interest) by a Governmental Authority, a prime contractor or a higher-tier
subcontractor; (C) to the Knowledge of the Company and the Seller, all of the
Government Contracts were legally awarded, are binding on the parties thereto,
and are in full force and effect; (D) the Government Contracts are not currently
the subject of bid or award protest proceedings, and, to the Knowledge of the
Company and the Seller, no such Government Contracts are reasonably likely to
become the subject of bid or award protest proceedings; and (E) no Person has
notified the Company that any Governmental Authority intends to seek the
Company’s agreement to lower rates under any of the Government Contracts

 

26

--------------------------------------------------------------------------------


 

or Government Contract Bids, including but not limited to any task order under
any Government Contract Bids.

 

4.24.3     Except as set forth on Schedule 4.24.3 and with respect to current
Government Contracts active for calendar years 2003 or 2004, (A) the Company has
fully complied with all material terms and conditions of each Government
Contract and Government Contract Bid to which it is a party; (B) the Company has
complied, in all material respects, with all statutory and regulatory
requirements, including but not limited to the Service Contract Act, the
Procurement Integrity Act, the Federal Procurement and Administrative Services
Act, the Federal Acquisition Regulation (“FAR”) and related cost principles and
the Cost Accounting Standards, where and as applicable to each of the Government
Contracts and Government Contract Bids, (C) the representations, certifications,
and warranties made by the Company with respect to the Government Contracts or
Government Contract Bids were accurate in all material respects as of their
effective date, and the Company has fully complied with all such certifications
in all material respects; (D) no termination for default, cure notice or show
cause notice has been issued and remains unresolved with respect to any
Government Contract or Government Contract Bid, and, to the Knowledge of the
Company and the Seller, no event, condition or omission has occurred or exists
that would constitute grounds for such action; (E) no past performance
evaluation received by the Company with respect to any such Government Contract
has set forth a default or other material failure to perform thereunder or
termination or default thereof; and (F) to the Knowledge of the Company and the
Seller, no money currently due to the Company pertaining to any Government
Contract or Government Contract Bid has been withheld or set-off.

 

4.24.4     Except as set forth in Schedule 4.24.4, with respect to the
Government Contracts, no Governmental Authority, prime contractor or higher-tier
subcontractor under a Government Contract or any other Person has notified the
Company of any actual or alleged violation or breach of any statute, regulation,
representation, certification, disclosure obligation, contract term, condition,
clause, provision or specification that could reasonably be expected to
materially affect payments under Government Contracts or adversely affect the
award of Government Contracts to the Company in the future.

 

4.24.5     The Company has not taken any action and is not a party to any
litigation that could reasonably be expected to give rise to (A) liability under
the False Claims Act, (B) a claim for price adjustment under the Truth in
Negotiations Act, or (C) any other request for a reduction in the price of any
Government Contract, including but not limited to claims based on actual or
alleged defective pricing. There exists no basis for a claim of any material
liability of the Company by any Governmental Authority as a result of defective
cost and pricing data submitted to any Governmental Authority. The Company is
not participating in any pending claim and, to the Knowledge of the Company and
the Seller, has no interest in any potential claim under the Contract Disputes
Act against the United States Government or any prime contractor, subcontractor
or vendor arising under or relating to any Government Contract or Government
Contract Bid.

 

4.24.6     Except as set forth on Schedule 4.24.6, (A) the Company has not
received, during the past five (5) years, any written or, to the Knowledge of
the Company and the Seller, any oral, show cause, cure, default or similar
notice relating to the Government Contracts; (B) no

 

27

--------------------------------------------------------------------------------


 

Government Contract has been terminated for default in the past three (3) years;
and (C) the Company has not received, during the past five (5) years, any
written or, to the Knowledge of the Company and the Seller, any oral, notice
terminating any Government Contract for convenience or indicating an intent to
terminate any of the Government Contracts for convenience.

 

4.24.7     Except as set forth on Schedule 4.24.7, the Company has not, during
the past five (5) years, received any written, or to the Knowledge of the
Company and the Seller, oral, notice of any outstanding claims or contract
disputes to which the Company is a party (A) relating to the Government
Contracts or Government Contract Bids and involving either a Governmental
Authority, any prime contractor, any higher-tier subcontractor, vendor or any
third party; and (B) relating to the Government Contracts under the Contract
Disputes Act or any other federal statute.

 

4.24.8     Neither the Company nor the Seller has ever been and is not now,
suspended, debarred or proposed for suspension or debarment from bidding on any
Government Contract. No suspension or debarment actions with respect to
Government Contracts have been commenced, or to the Knowledge of the Company and
the Sellers, threatened against the Company or any of its officers or employees.
To the Knowledge of the Company and the Seller, there is no valid basis for the
Company’s or the Seller’s suspension or debarment from bidding on contracts or
subcontracts for or with any Governmental Authority.

 

4.24.9     No negative determination of responsibility has been issued against
the Company during the past three (3) years with respect to any quotation, bid
or proposal for a Government Contract.

 

4.24.10  Except as set forth on Schedule 4.24.10, (A) the Company has not
undergone and is not undergoing any audit, inspection, survey or examination of
records by any Governmental Authority relating to any Government Contract, (B)
the Company has not received written notice of, and to the Knowledge of the
Company and the Seller, the Company has not undergone any investigation relating
to any Government Contract, and (C) to the Knowledge of the Company and the
Seller, no such audit, inspection, investigation, survey or examination of
records is threatened. Except as set forth in Schedule 4.24.10, the Company has
not, during the past five (5) years, received any official notice that it is or
was being specifically audited (other than routine DCAA or similar audits) or
investigated by the General Accounting Office, any state or federal agency
Inspector General, the contracting officer with respect to any Government
Contract or the Department of Justice (including any United States Attorney).
The Company has not received any written notice that any audit, review,
inspection, investigation, survey or examination of records described in
Schedule 4.24.10 has revealed any fact, occurrence or practice which could
reasonably be expected to have a Material Adverse Effect on the Company.

 

4.24.11  During the last five (5) years, the Company has not made any voluntary
disclosure in writing to any Governmental Authority with respect to any material
alleged irregularity, misstatement or omission arising under or relating to a
Government Contract or Government Contract Bid.

 

28

--------------------------------------------------------------------------------


 

4.24.12  The Company has not received any written notice that any, and to the
Knowledge of the Company and the Seller, none of the Company’s employees,
consultants or agents is (or during the last five (5) years has been) under
administrative, civil or criminal investigation or indictment by any
Governmental Authority with respect to the conduct of the business of the
Company. The Company has not received written notice of any, and to the
Knowledge of the Company and the Seller, there is no, pending investigation of
any officer, employee or representative of the Company, nor within the last five
(5) years has there been any audit or investigation of the Company or any
officer, employee or representative of the Company relating to the business of
the Company resulting in a material adverse finding with respect to any material
alleged irregularity, misstatement or omission arising under or relating to any
Government Contract or Government Contract Bid.

 

4.24.13  To the Knowledge of the Company and the Seller, the Company is in
compliance in all material respects with all applicable national security
obligations, including those specified in the National Industrial Security
Program Operating Manual, DOD 5220.22-M (January 1995), and any supplements,
amendments or revised editions thereof.

 

4.24.14  Except as set forth on Section 4.24.14, to the Knowledge of the Company
and the Seller, there are no events or omissions that would reasonably be
expected to result in (A) a material claim against the Company by a Governmental
Authority or any prime contractor, subcontractor, vendor, or other third party
arising under or relating to any Government Contract or Government Contract Bid,
or (B) a material dispute between the Company and a Governmental Authority or
any prime contractor, subcontractor, vendor, or other third party arising under
or relating to any Government Contract or Government Contract Bid.

 

4.24.15  Except as set forth on Schedule 4.24.15, during the past five (5)
years, the Company has undertaken no internal audit of any events or omissions
that, at the time of the audit, the Company or the Seller reasonably expected to
have a Material Adverse Effect on performance of a Government Contract or
Government Contract Bid or a Material Adverse Effect on the Company as a whole.
Except as set forth on Schedule 4.24.15, to the Knowledge of the Sellers and the
Company, (A) all Government Contract Bids listed on Schedule 4.24.15 were
submitted in the Ordinary Course of Business of the Company, (ii) all Government
Contract Bids listed on Schedule 4.24.15 were based on assumptions believed by
the management of the Company to be reasonable, and (iii) the Company and the
Sellers reasonably believe all Government Contract Bids listed on Schedule
4.24.15 are capable of performance by the Company in accordance with the terms
and conditions of such Government Contract Bid without a total program loss over
the life of such Government Contract (calculated in accordance with the
Company’s accounting principles consistently applied).

 

4.24.16  To the Knowledge of the Company and the Seller, no Government Contract,
during the past five (5) years, has incurred or currently projects costs
overruns in an amount exceeding $25,000. No payment has been made by the Company
or, to the Knowledge of the Company and the Seller, by a Person acting on the
Company’s behalf, to any Person (other than to any bona fide employee or agent
of the Company, as defined in subpart 3.4 of the FAR) which is or was improperly
contingent upon the award of any Government Contract or which would otherwise be
in violation of any applicable procurement law or regulation or any other Laws.

 

29

--------------------------------------------------------------------------------


 

4.24.17       Except as set forth on Schedule 4.24.17, the Company has not
assigned or otherwise conveyed or transferred, or agreed to assign, to any
Person, any Government Contracts, or any account receivable relating thereto,
whether a security interest or otherwise.

 

4.24.18       Except as set forth on Schedule 4.24.18, the Company has reached
agreement with the cognizant government representatives approving and “closing”
all rates, rate schedules and indirect costs charged to Government Contracts for
the years 1983 through 2003.

 

4.24.19       Schedule 4.24.19 identifies, as of December 31, 2003, all material
personal property, equipment and fixtures loaned, bailed or otherwise furnished
to the Company by or on behalf of the United States Government (the
“Government-Furnished Items”). To the Knowledge of the Company and the Seller,
the Company has complied in all material respects with all of its obligations
relating to the Government-Furnished Items and, upon the return thereof to the
United States Government in the condition thereof on the date hereof, would have
no liability to the United States Government with respect thereto.

 

4.24.20       Except as set forth on Schedule 4.24.20, (A) no written claims, or
claims threatened in writing, exist against the Company with respect to express
warranties and guarantees contained in Government Contracts on products or
services provided by the Company; (B) no such claims of a material nature have
been made against the Company in the past 5 years; (C) to the Knowledge of the
Company and the Seller, no amendment has been made to any written warranty or
guarantee contained in any Government Contract that would reasonably be expected
to result in a Material Adverse Effect on the Company; and (D) to the Knowledge
of the Company and the Seller, the Company has not taken any action which would
reasonably be expected to give any Person a right to make a claim under any
written warranty or guarantee contained in any Government Contract.

 

4.24.21       Except to the extent prohibited by applicable Law,
Schedule 4.24.21 sets forth all material facility security clearances held by
the Company, all employees of the Company who have security clearances and all
employees of the Company who have pending requests for security clearances.

 

4.25                    Liability for Cost and Pricing Data. To the Knowledge of
the Company and the Seller, there exists no basis for a claim of any liability
against the Company by any Governmental Authority as a result of defective cost
and pricing data submitted to any Governmental Authority, including, without
limitation, any such data relating to liabilities accrued on the Company’s books
or in their respective financial accounts for deferred compensation to any
employees of the Company.

 

4.26                    Notes and Accounts Receivable. All notes and accounts
receivable of the Company shown on all balance sheets included in the Financial
Statements arose from sales actually made or services actually performed in the
Ordinary Course of Business of the Company and are subject to no setoffs or
counterclaims. To the Knowledge of the Company and the Seller, the billed
accounts receivable have been collected or are fully collectible according to
their terms in amounts not less than the aggregate amounts thereof carried on
the books of the Company.

 

30

--------------------------------------------------------------------------------


 

4.27                    Organizational Conflicts of Interest. Except as set
forth on Schedule 4.27, to the knowledge of the Company and the Seller in the
past six years, the Company has not had access to non-public information nor
provided systems engineering, technical direction, consultation, technical
evaluation, source selection services or services of any type, nor prepared
specifications or statements of work, nor engaged in any other conduct that
would create in any current Governmental Authority procurement for which the
Company has submitted a Government Bid an Organizational Conflict of Interest,
as defined in Federal Acquisition Regulation 9.501, with the Company.

 

4.28                    Customers and Suppliers.

 

4.28.1              Schedule 4.28 identifies the 10 largest customers (by
revenue) of the Company (on a consolidated basis) for each of the two most
recent fiscal years and sets forth opposite the name of each such customer the
percentage of consolidated net revenues attributable to such customer.
Schedule 4.28 also identifies any additional customers which the Company
reasonably anticipates shall be among the 20 largest customers for the current
fiscal year. For purposes of this Section 4.28, “customer” shall mean any
contracting entity (without regard to the end user of the goods or services in
question).

 

4.28.2              Since the date of the Most Recent Balance Sheet, no material
supplier of the Company has indicated that it shall stop, or materially decrease
the rate of, supplying materials, products or services to the Company, and to
the Company’s and the Seller’s Knowledge no customer listed on Schedule 4.28 has
indicated that it shall stop, or materially decrease the rate of, buying
materials, products or services from the Company.

 

4.29                    Affiliated Transactions. Except as set forth on
Schedule 4.29, neither (i) Seller, (ii) any member of Seller’s immediate family
(limited to Seller’s spouse and any child by blood or adoption, brother, sister,
or parent of Seller or Seller’s spouse), (iii) any of the Seller’s Affiliates
(excluding the Company), nor (iv) any officer, director, or person owning
beneficially or of record at least 10% of the voting stock of the Company or any
other Affiliate of Seller (each, a “Related Party”) (x) is a party to any
material agreement, contract, commitment, arrangement, or transaction with the
Company or that pertains to the business of the Company, excluding employment or
other compensation, non-competition, confidentiality or other similar agreements
between the Company and any Person who is an officer, director, or employee of
the Company (each an “Related Party Agreement”); or (y) owns, leases, or has any
economic or other interest in any asset, tangible or intangible, that is used by
the Company in carrying out its business. As of the Closing, there shall be no
outstanding or unsatisfied financial obligations of any kind (including, without
limitation, inter-company accounts, notes, guarantees, loans, or advances)
between the Company on the one hand and a Related Party on the other hand (each
a “Related Party Obligation”), except to the extent arising out of the
post-Closing performance of a Related Party Agreement that is in writing and is
set forth on Schedule 4.29 (and a true and complete copy of which has been
provided to the Buyer). The satisfaction, release, termination, or other
disposition of a Related Party Obligation shall not have caused, and shall not
reasonably be expected to cause, the Company to suffer an Adverse Consequence,
except to the extent that such Adverse Consequence is reflected in the Most
Recent Financial Statements and does not and will not impose any obligation or
other Liability on the Company from and after the Closing.

 

31

--------------------------------------------------------------------------------


 

4.30                    Defense Articles, Defense Services and Technical Data.
During the period from inception to the present, the Company has not
manufactured or brokered “defense articles,” exported “defense articles” or
furnished “defense services” or “technical data” to foreign nationals in the
United States or abroad, as those terms are defined in 22 Code of Federal
Regulations Sections 120.6, 120.9 and 120.10, respectively.

 

4.31                    Disclosure. To the Seller’s knowledge, no representation
or warranty by the Seller or the Company contained in this Agreement and no
statement of fact contained (i) in the Disclosure Schedules delivered to the
Buyer or its representatives pursuant to this Agreement, or (ii) in certificates
or other documents, delivered pursuant to this Agreement, by the Company and the
Seller to the Buyer or any of its representatives contains any untrue statement
of material fact or omits or will knowingly omit to state any material fact
necessary, in light of the circumstances under which it was made, in order to
make the statements herein or therein not misleading.

 

4.32                    Bank Accounts. Schedule 4.32 lists the names and
locations of all banks and other financial institutions with which the Company
maintains an account (or at which an account is maintained to which the Company
has access as to which deposits are made on behalf of the Company), in each case
listing the type of account, the account number therefor, and the names of all
Persons authorized to draw thereupon or have access thereto and lists the
locations of all safe deposit boxes used by the Company.

 

5.                                      ADDITIONAL AGREEMENTS OF THE PARTIES.

 

The Parties agree as follows with respect to the period following the Closing.

 

5.1                           General. In case at any time after the Closing any
further action is necessary to carry out the purposes of this Agreement, each of
the Parties will take such further action (including the execution and delivery
of such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 7 below).
The Seller acknowledges and agrees that from and after the Closing the Buyer
will be entitled to possession of and Seller will provide to Buyer all
documents, books, records (including Tax records), agreements, corporate minute
books and financial data of any sort relating to the Company; provided that
Buyer will provide Seller with reasonable access to all such data, records and
information following the Closing.

 

5.2                           Litigation Support. In the event and for so long
as any Party actively is contesting or defending against any action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand in
connection with (i) any transaction contemplated under this Agreement or (ii)
any fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction that existed
on or prior to the Closing Date involving the Company, each of the other Parties
will cooperate with such Party and such Party’s counsel in the contest or
defense, make available their personnel, and provide such testimony and access
to their books and records as shall be reasonably necessary in connection with
the contest or defense, all at the sole cost and expense of the contesting or
defending Party (unless the contesting or defending Party is entitled to
indemnification therefor under Section 7 below).

 

32

--------------------------------------------------------------------------------


 

5.3                                  Transition. Neither the Seller nor the
Company will take any action that is designed or intended to have the effect of
discouraging any lessor, licensor, customer, supplier, or other business
associate of the Company from maintaining the same business relationships with
the Company after the Closing as it maintained with the Company prior to the
Closing. The Seller will refer all customer inquiries relating to the business
of the Company to the Company from and after the Closing.

 

5.4                                  Confidentiality. The Seller will treat and
hold as confidential all of the Confidential Information, refrain from using any
of the Confidential Information except in connection with this Agreement, and
deliver promptly to the Buyer or destroy, at the request and option of the
Buyer, all tangible embodiments (and all copies) of the Confidential Information
which are in Seller’s possession. In the event that Seller is requested or
required (by oral question or request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand, or similar
process) to disclose any Confidential Information, Seller will notify the Buyer
promptly of the request or requirement so that the Buyer may seek an appropriate
protective order or waive compliance with the provisions of this Section 5.4.
If, in the absence of a protective order or the receipt of a waiver hereunder,
Seller is, on the advice of counsel, compelled to disclose any Confidential
Information to any tribunal or else stand liable for contempt, Seller may
disclose the Confidential Information to the tribunal; provided, however, that
Seller shall use Seller’s reasonable best efforts to obtain, at the request of
the Buyer, an order or other assurance that confidential treatment will be
accorded to such portion of the Confidential Information required to be
disclosed as the Buyer shall designate. The foregoing provisions shall not apply
to any Confidential Information which is generally available to the public
immediately prior to the time of disclosure.

 

5.5                           Company’s Accountants. The Seller will cooperate
with the Buyer, upon the request of the Buyer, in obtaining the consent of the
Company’s Accountants to the use by the Buyer of the historical financial
statements of the Company in connection with any filing by CHC under the
Securities Act or the Exchange Act.

 

6.                                      CONDITIONS TO OBLIGATION TO CLOSE.

 

6.1                           Conditions to Obligation of the Parties Generally.
The Parties shall not be obligated to consummate the transactions to be
performed by each of them in connection with the Closing if, on the Closing
Date, (i) any action, suit, or proceeding shall be pending or threatened before
any Governmental Authority wherein an Order or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, or (ii) any Law or Order which would have any of the
foregoing effects shall have been enacted or promulgated by any Governmental
Authority. Each Party may waive any condition to its obligations specified in
this Section 6.1 by execution of a writing so stating at or prior to the
Closing.

 

6.2                           Conditions to Obligation of the Buyer. The
obligation of the Buyer to consummate the transactions to be performed by it in
connection with the Closing is subject to satisfaction of the following
conditions:

 

33

--------------------------------------------------------------------------------


 

6.2.1                     the representations and warranties set forth in
Section 3.1 and Section 4 above that are qualified as to materiality shall be
true and correct, and those that are not so qualified shall be true and correct
in all material respects, at and as of the date of this Agreement and the
Closing Date (except (x) to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date, and (y) for changes
permitted by this Agreement);

 

6.2.2                     the Seller and the Company shall have performed and
complied with all of their covenants hereunder in all material respects through
the Closing, except to the extent that such covenants are qualified by terms
such as “material” and “Material Adverse Effect,” in which case with respect to
such covenants the Seller and the Company shall have performed and complied with
such covenants hereunder in all respects through the Closing;

 

6.2.3                     no action, suit, or proceeding shall be pending or
threatened before any Governmental Authority wherein an Order or charge would
(A) affect adversely the right of the Buyer to own the Company Shares and to
control the Company, (B) affect adversely the right of the Company to own its
assets and to operate its business, (C) prevent consummation of any of the
transactions contemplated by this Agreement, or (D) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such Order or charge shall be in effect), nor shall any Law
or Order which would have any of the foregoing effects have been enacted or
promulgated by any Governmental Authority;

 

6.2.4                     no event, change or development shall exist or shall
have occurred since the date of this Agreement that has had or is reasonably
likely to have a Material Adverse Effect on the Company;

 

6.2.5                     the Seller and Company shall have procured all of the
necessary Governmental Authority authorizations, consents, orders and approvals;

 

6.2.6                     the Seller and the Company shall have delivered to the
Buyer a certificate to the effect that each of the conditions specified above in
Section 6.2.1 through Section 6.2.5 is satisfied in all respects;

 

6.2.7                     the Buyer shall have received letters of resignation
from each of the directors of the Company;

 

6.2.8                     each of Deon Buffaloe and Bette Burgess shall have
entered into an Employment Agreement substantially in the form of Exhibit C
attached hereto (the “Employment Agreement”);

 

6.2.9                     the Seller and Michael Hardy, on the one hand, and the
Company, on the other hand, shall have entered into a limited mutual release
substantially in the form of Exhibit D attached hereto (the “Release of
Claims”);

 

6.2.10              the Buyer shall have received from counsel to the Seller an
opinion in form and substance as set forth in Exhibit E attached hereto,
addressed to the Buyer, and dated as of the Closing Date;

 

34

--------------------------------------------------------------------------------


 

6.2.11              the Seller and Michael Hardy shall have each executed and
delivered to Buyer a five-year Confidentiality and Non-Competition Agreement in
the form of Exhibit F;

 

6.2.12              the Seller shall deliver to Buyer such documentation that
properly evidences the Company is not a lessee and/or guarantor and has no
obligations with respect to the vehicle owned by the Seller, as further
described on Schedule 6.2.12.

 

6.2.13              the Seller shall have caused the Company to have no long
term Indebtedness as of Closing and shall have provided Buyer a certificate to
such effect;

 

6.2.14              the Seller shall have executed and delivered the Escrow
Agreement;

 

6.2.15              the Seller shall have delivered to Buyer original stock
certificates representing the Company Shares and irrevocable stock powers
executed by Seller transferring the Company Shares to Buyer;

 

6.2.16              the Seller shall have delivered to Buyer the original
corporate record book (minute book) of the Company;

 

6.2.17              the Seller and Company shall have paid the attorneys and
accountants to the Seller and Company in full through Closing and shall have
delivered to Buyer a certificate to such effect;

 

6.2.18              the Seller and Company shall have terminated all Related
Party Agreements and provided Buyer with evidence of such terminations;

 

6.2.19              all consents, permits and approvals from parties to
contracts with the Company or with the Seller that are set forth on
Schedule 6.2.19 shall have been obtained and be in full force and effect, and
the Buyer shall have been furnished with evidence reasonably satisfactory to it
that such consents, permits and approvals have been obtained and are in full
force and effect;

 

6.2.20              the approval of the Board of Directors of the Company (if
required by applicable law) shall have been obtained, and the Buyer shall have
been furnished with evidence reasonably satisfactory to it that such approval
and any other approvals necessary for the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents have been
obtained;

 

6.2.21              with respect to each Real Property Lease set forth on
Schedule 4.12, the Buyer shall have received any consent of the landlord
required under such Real Property Lease in connection with the consummation of
the transactions contemplated herein;

 

6.2.22              at the Closing, the Buyer shall received an affidavit from
Seller, setting forth such Seller’s name, address and federal tax identification
number and stating that Seller is not a “foreign person” within the meaning of
Section 1445 of the Code. If, on or before the Closing, the Buyer shall not have
received such affidavit, the Purchaser may withhold from the Initial Payment at
Closing to the Sellers pursuant hereto such sums as are required to be withheld
therefrom under Section 1445 of the Code;

 

35

--------------------------------------------------------------------------------


 

6.2.23 all actions to be taken by the Seller and the Company in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to the
Buyer.

 

The Buyer may waive any condition to its obligations specified in this
Section 6.2 by execution of a writing so stating at or prior to the Closing.

 

6.3                             Conditions to Obligation of the Seller. The
obligations of the Seller to consummate the transactions to be performed by the
Seller in connection with the Closing is subject to satisfaction of the
following conditions:

 

6.3.1                     the representations and warranties set forth in
Section 3.2 above that are qualified as to materiality shall be true and
correct, and those that are not so qualified shall be true and correct in all
material respects, at and as of the date of this Agreement and the Closing Date
(except (x) to the extent such representations and warranties are specifically
made as of a particular date, in which case such representations and warranties
shall be true and correct as of such date, and (y) for changes permitted by this
Agreement);

 

6.3.2                     the Buyer shall have performed and complied with all
of its covenants hereunder in all material respects through the Closing, except
to the extent that such covenants are qualified by terms such as “material” and
“Material Adverse Effect,” in which case the Buyer shall have performed and
complied with all of its covenants hereunder in all respects through the
Closing;

 

6.3.3                     the Parties shall have received all authorizations,
consents, and approvals of Governmental Authorities referred to in
Section 3.1.2, Section 3.2.2 and Section 4.3 above;

 

6.3.4                     the Buyer shall have delivered to the Seller a
certificate to the effect that each of the conditions specified above in
Section 6.3.1 through Section 6.3.3 is satisfied in all respects;

 

6.3.5                     all actions to be taken by the Buyer in connection
with consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to the
Seller.

 

6.3.6                     Buyer shall have delivered the Cash Closing Amount in
accordance with Section 2.2

 

6.3.7                     Buyer shall have executed and delivered the
Confidentiality and Non-Competition Agreements, by and between the Buyer and
each of Seller and Michael Hardy, substantially in the form attached hereto as
Exhibit F.

 

6.3.8                     Company shall have entered into that certain Release
of Claims identified in Section 6.2.9 above.

 

36

--------------------------------------------------------------------------------


 

6.3.9                     The Buyer shall have entered into those certain
Employment Agreements identified in Section 6.2.8 above.

 

6.3.10              The Board of Directors of the Buyer shall have authorized
and approved this Agreement and the transactions contemplated hereby.

 

6.3.11              Seller shall have caused the Company to deliver to Buyer a
certified copy of the Company’s articles of incorporation, and all amendments
thereto.

 

6.3.12              The Buyer shall have delivered the Escrow Amount to the
Escrow Agent and shall have entered into the Escrow Agreement.

 

6.3.13              Seller shall have caused the Company to obtain and deliver
to Buyer a certificate of good standing of the Company from the Maryland
Department of Assessments and Taxation a certificate from the Secretaries of
State of each jurisdiction in which the Company owns or leases real property or
otherwise does business evidencing the Company’s authorization to conduct
business as a foreign corporation in such state, dated not earlier than ten (10)
days prior to the Closing Date.

 

The Seller may waive any condition to its obligations specified in this
Section 6.3 by execution of a writing so stating at or prior to the Closing.

 

7.                                      INDEMNIFICATION.

 

7.1                           Indemnification by the Seller. The Seller agrees
to indemnify, defend and hold harmless the Buyer Parties (and their respective
directors, officers, employees, Affiliates, successors and assigns) against, and
hold the Buyer Parties harmless from and in respect of, any and all Losses
incurred by the Buyer Parties in any and all actions or proceedings between the
Buyer Parties and the Seller or between the Buyer Parties and any third party or
otherwise) based upon, arising out of, or otherwise in respect of or which are
incurred by virtue of or result from (a) (i) the inaccuracy in or breach of any
representation or warranty made by the Seller or the Company, or (ii) the
non-fulfillment by the Company or the Seller prior to the Closing and by the
Seller from and after the Closing, of any unwaived covenant or agreement, in the
case of (i) and (ii) above, as contained in this Agreement or in any of the
other Transaction Documents or in any document or instrument delivered at the
Closing pursuant hereto or thereto or (b) enforcing the Buyer Parties’
indemnification rights provided for hereunder; provided, however, that no
indemnification shall be payable under this Section 7.1 to the extent that
indemnity is specifically provided for Losses pursuant to any supplemental
indemnity pursuant to Section 7.3 of this Agreement.

 

7.2                           Indemnification by the Buyer. The Buyer agrees to
indemnify the Seller against and hold Seller harmless from and in respect of any
and all Losses which are incurred by virtue of or result from (a) (i) the
inaccuracy in or breach of any representation or warranty made by Buyer, or (ii)
the non-fulfillment or breach of any unwaived covenant or agreement, in each
case as made by or on behalf of the Buyer in this Agreement or in any of the
other Transaction Documents or in any document or instrument delivered at the
Closing pursuant hereto or thereto or (b) enforcing the Seller’s indemnification
rights provided for hereunder.

 

37

--------------------------------------------------------------------------------


 

7.3                               Supplemental Indemnification by Seller.

 

7.3.1                     Supplemental ERISA Indemnification. Seller agrees to
indemnify and hold harmless the Buyer Parties with respect to any Losses
incurred by any of the Buyer Parties based upon, arising out of or otherwise in
respect of, the Company’s being affiliated prior to the date hereof, directly or
indirectly, under Code Section 414 or ERISA Section 4001 or any similar foreign
law, with the Seller or any of their Affiliates. In addition, Seller agrees to
indemnify and hold harmless the Buyer Parties and Employee Benefit Plans with
respect to any and all Losses arising out of or otherwise in respect of (i) any
Employee Benefit Plan that is not disclosed on Schedule 4.20 or any violation of
any reporting and disclosure rules or regulations, including, without
limitation, the failure to timely file any report, schedule, application for
determination, or any other information required to be reported, under ERISA or
the Code in respect of any Employee Benefit Plan that is not disclosed on
Schedule 4.20, (ii) any violation of any reporting and disclosure rules or
regulations, including, without limitation, the failure to timely file any
report, schedule, application for determination, or any other information
required to be reported, under ERISA or the Code in respect of any Employee
Benefit Plan that is disclosed on Schedule 4.20 and (iii) any failure to amend,
within the time period required under the Code, any Employee Benefit Plan that
is a tax-qualified retirement plan to qualify under Section 401(a) of the Code.
 Notwithstanding anything to the contrary in Section 7.4, the indemnification
obligations set forth in clauses (i) (ii) and (iii) of the second sentence of
this Section 7.3.1 shall be treated as ERISA Claims (as defined in Section 7.4)
for purposes of the survival provisions of Section 7.4 and shall be subject to
the dollar limitations in Section 7.5(i) and (ii).

 

7.3.2                     Supplemental Contract Indemnification. Seller agrees
to indemnify and hold harmless the Buyer Parties with respect to any Losses
incurred by any of the Buyer Parties based upon, arising out of or otherwise in
respect of, any government disallowance of incurred Direct Contract Costs and/or
Indirect Costs, including, without limitation, any Losses arising out of Defense
Contract Audit Agency for any time period prior to the Closing Date.
Notwithstanding anything to the contrary in Sections 7.3.2 and 7.5, all
indemnification obligations in this Section 7.3.2 shall survive the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby, shall terminate on March 31, 2006 and shall be subject to
the dollar limitations in Sections 7.5(i) and (ii).

 

7.3.3                     Supplemental Tax Indemnification. Seller agrees to
indemnify the Buyer Parties for any liability for any Taxes imposed on the
Company (including without limitation, any underpayment penalties, and any Taxes
required to have been withheld from payments to the employees of the Company)
pursuant to federal, state, local or foreign law attributable to any periods or
portions thereof ending on or before the Closing Date (“Pre-Closing Taxes”) in
excess of Taxes which are included as current liabilities for purposes of
computing Working Capital. All indemnification obligations set forth in this
Section 7.3.3 shall be treated as Tax Claims (as defined in clause (b) of
Section 7.4) for purposes of the survival provisions of Section 7.4 and shall
not be subject to any dollar limitation, including, without limitation, those
set forth in Section 7.5.

 

7.3.4                     Supplemental Rate Overruns Indemnification. Seller
agrees to indemnify and hold harmless the Buyer Parties with respect to any
Losses incurred by any of the Buyer Parties based upon, arising out of or in
connection with the Company’s rate overruns for

 

38

--------------------------------------------------------------------------------


 

any time period prior to December 31, 2003. Notwithstanding anything to the
contrary in Section 7.4 and 7.5, all indemnification obligations in this
Section 7.3.6 shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, shall terminate on
March 31, 2006 and shall be subject to the dollar limitations described in
Section 7.5(i) and (ii).

 

7.4                               Survival of Representations and Warranties of
the Seller. Notwithstanding any right of the Buyer fully to investigate the
affairs of the Company and the Seller and notwithstanding any knowledge of facts
determined or determinable by the Buyer pursuant to such investigation or right
of investigation, the Buyer has the right to rely fully upon the representations
and warranties of each of the Seller and the Company contained in this
Agreement. All representations and warranties of the parties hereto contained in
this Agreement shall survive the execution and delivery hereof and the Closing
hereunder, and, except for the representations and warranties made in Sections
3.1, 3.2, 4.1, 4.2, 4.3 and 4.11 which shall survive without limit, (a) with
respect to any General Claim (as defined below), or ERISA Claim, shall terminate
on March 31, 2006, (b) with respect to any Tax Claim, shall terminate on the
later of (i) sixty (60) days following the date upon which the liability to
which any such Tax Claim may relate is barred by all applicable statutes of
limitation (including any extension or waiver of such periods) and (ii) sixty
(60) days following the date upon which any claim for refund or credit related
to such Tax Claim is barred by all applicable statutes of limitations (including
any extension or waiver of such periods), (c) unless, in the case of clauses
(a), (b) and (c) above, the party asserting such claim shall have given notice
on or prior to such date, to the party against which such claim is asserted.

 

As used in this Agreement, the following terms have the following meanings: (a)
“General Claim” means any claim (other than a Tax Claim, an ERISA Claim, an
Environmental Claim), (b) “Tax Claim” means any claim based upon, arising out of
or otherwise in respect of, any inaccuracy in or any breach of any
representation or warranty of any Seller or the Company contained in this
Agreement related to Taxes, including, without limitation, Section 4.11 and any
claim for Losses pursuant to Section 7.3.3, (c) “ERISA Claim” means any claim
based upon, arising out of or otherwise in respect of, any inaccuracy in or any
breach of any representation or warranty of any Seller or the Company contained
in this Agreement related to any Plan, including, without limitation,
Section 4.20 and any claim for Losses pursuant to Section 7.3.1, and (d)
“Environmental Claim” means any claim based upon, arising out of or otherwise in
respect of, any inaccuracy in or any breach of any representation or warranty of
any Seller contained in Section 4.22. Except as otherwise expressly provided
herein, the covenants and agreements contained in this Agreement shall survive
the execution and delivery hereof and the consummation of the transactions
contemplated hereby.

 

7.5                           Certain Limitations on Indemnification
Obligations. The Buyer Parties shall not be entitled to receive any
indemnification payments under Sections 7.1 and 7.3:

 

(i)                                     in connection with the inaccuracy in or
breach of any representation or warranty or any other claim, until the aggregate
amount of Losses incurred by the Buyer Parties equal $145,000 (the “Deductible
Amount”), whereupon the Buyer shall be entitled to receive in full

 

39

--------------------------------------------------------------------------------


 

indemnity payments for all such Losses in excess of the Deductible Amount;
provided, however, that solely for purposes of determining whether the amount of
the Seller’s indemnification obligations exceeds the Deductible Amount, a breach
of the Seller’s and the Company’s representations or warranties that gives rise
to losses in excess of $25,000 shall be determined without regard to any
limitation or qualification as to materiality or Company Material Adverse Effect
(or similar concept) set forth in such representation or warranty.

 

(ii)                                  Other than Tax Claims or as a result of a
breach of Section 3.1, the maximum aggregate amount of indemnification to which
the Buyer Parties shall be entitled to receive for General Claims, ERISA Claims
and Environmental Claims or otherwise shall not exceed $2.8 million.

 

7.6                           Defense of Claims. In the case of any claim for
indemnification under Section 7.1, 7.2 or 7.3 arising from a claim of a third
party (including the IRS or any Governmental Agency), an indemnified party shall
give prompt written notice and, subject to the following sentence, in no case
later than twenty (20) days after the indemnified party’s receipt of notice of
such claim, to the indemnifying party of any claim, suit or demand of which such
indemnified party has Knowledge and as to which it may request indemnification
hereunder. The failure to give such notice shall not, however, relieve the
indemnifying party of its indemnification obligations except to the extent that
the indemnifying party is actually harmed thereby. The indemnifying party shall
have the right to defend and to direct the defense against any such claim, suit
or demand (including, without limitation, ERISA Claims, Tax Claims and claims
relating to Sections 7.3.2), at its expense, and with counsel selected by the
indemnifying party unless such claim, suit or demand seeks an injunction or
other equitable relief against the indemnified party; provided, however, the
indemnifying party shall not have the right to defend or direct the defense of
any such claim, suit or demand if it refuses to acknowledge fully its
obligations to the indemnified party or contests, in whole or in part, its
indemnification obligations therefor. If the indemnifying party elects, and is
entitled, to compromise or defend such claim, it shall within 30 days (or
sooner, if the nature of the claim so requires) notify the indemnified party of
its intent to do so, and the indemnified party shall, at the request and expense
of the indemnifying party, cooperate in the defense of such claim, suit or
demand. If the indemnifying party elects not to compromise or defend such claim,
fails to notify the indemnified party of its election as herein provided or
refuses (other than in good faith) to acknowledge or contests its obligation to
indemnify under this Agreement, the indemnified party may pay, compromise or
defend such claim. Except as set forth in the immediately preceding sentence,
the indemnifying party shall have no indemnification obligations with respect to
any such claim, suit or demand which shall be settled by the indemnified party
without the prior written consent of the indemnifying party (which consent shall
not be unreasonably withheld or delayed); provided, however, that
notwithstanding the foregoing, the indemnified party shall not be required to
refrain from paying any claim which has matured by a court judgment or decree,
unless an appeal is duly taken therefrom and exercise thereof has been stayed,
nor shall it be required to refrain from paying any claim where the delay in
paying such claim would result in the foreclosure of a lien upon any of the
property or assets then held by the indemnified party or where any delay in
payment would cause the indemnified party material economic loss. The
indemnifying party’s right to direct the defense shall include the right to
compromise or enter

 

40

--------------------------------------------------------------------------------


 

into an agreement settling any claim by a third party; provided that no such
compromise or settlement shall obligate the indemnified party to agree to any
settlement which requires the taking of any action by the indemnified party
other than the delivery of a release, except with the consent of the indemnified
party (such consent to be withheld or delayed only for a good faith reason).
Notwithstanding the indemnifying party’s right to compromise or settle in
accordance with the immediately preceding sentence, the indemnifying party may
not settle or compromise any claim over the objection of the indemnified party;
provided, however, that consent by the indemnified party to settlement or
compromise shall not be unreasonably withheld or delayed. The indemnified party
shall have the right to participate in the defense of any claim, suit or demand
with counsel selected by it subject to the indemnifying party’s right to direct
the defense. The fees and disbursements of such counsel shall be at the expense
of the indemnified party; provided, however, that, in the case of any claim,
suit or demand which seeks injunctive or other equitable relief against the
indemnified party, the fees and disbursements of such counsel shall be at the
expense of the indemnifying party.

 

7.7                           Non-Third Party Claims. Any claim which does not
result in a third party claim shall be asserted by a written notice to the other
Party or Parties. The recipient of such notice shall have a period of forty-five
(45) days after receipt of such notice within which to respond thereto. If the
recipient does not respond within such forty-five (45) days, the recipient shall
be deemed to have accepted responsibility for the Losses set forth in such
notice and shall have no further right to contest the validity of such notice.
If the recipient responds within such forty-five (45) days after the receipt of
the notice and rejects such claim in whole or in part, the party delivering
shall be free to pursue such remedies as may be available to it under contract
or applicable law.

 

7.8                           Liability of the Company. The Buyer shall not
after the Closing make any claim against the Company in respect of any
representation, warranty, covenant or any other obligation of the Company to the
Buyer hereunder or under any other Transaction Document to which the Company is
a party. The Buyer shall not make any claim against Seller in respect of any
non-fulfillment after the Closing by the Company of any covenant hereunder or
under any other Transaction Document to which the Company is a party.
Notwithstanding anything herein to the contrary, the Buyer retains, and nothing
contained in this Section 7.8 shall in any way waive or limit, its rights to
bring claims against the Seller pursuant to this Article 7.

 

7.9                           Tax Treatment. All indemnification payments shall
constitute adjustments to the Purchase Price for all Tax purposes, and no party
shall take any position inconsistent with such characterization, unless a final
determination by any Governmental Authority causes any such amount not to
constitute an adjustment to the Purchase Price for Tax purposes.

 

7.10                    Exclusive Remedy. The foregoing indemnification
provisions in this Section 7 shall be the exclusive remedy from and after the
Closing of the Buyer against the Seller and of the Seller against the Buyer for
Losses under Sections 7.1, 7.2 and 7.3 or with respect to any other claims
relating to this Agreement or the transactions contemplated hereby, provided
that nothing contained in this Agreement (i) is intended to waive any claims for
fraud or willful misconduct to which a party may be entitled, or shall relieve
or limit the liability of any party or any officer or director of such Party
from any liability arising out of or resulting from fraud or willful misconduct
in connection with the transactions contemplated by this Agreement or in

 

41

--------------------------------------------------------------------------------


 

connection with the delivery of any of the documents referred to herein and (ii)
is intended to waive any equitable remedies to which a party may be entitled.

 

7.11                    No Right of Contribution. The Seller shall have no right
to seek contribution from the Company or the Buyer with respect to all or any
part of any of the Seller’s indemnification obligations under this Section 7.

 

7.12                    Insurance. The Buyer shall first proceed against any
insurance that is available with respect to any Losses prior to seeking payment
with respect to any indemnification claim for Seller.

 

7.13                    Set-Off. Any amounts to which Buyer may be entitled
pursuant to the provisions of Sections 7.1 or 7.3 may be set-off by Buyer
against the Escrow Amount. Prior to any such set-off, Buyer shall provide in
writing notice at least thirty (30) days to Seller describing the amount of and
basis for such set-off. The Escrow Amount represented by the proposed set-off
shall be suspended until the claim or dispute that is the basis for the proposed
set-off is either (i) resolved by the parties in writing or (ii) determined by
an arbitration award after which time the proposed set-off shall become
effective. Any payment or set-off determined upon resolution of any proposed
set-off shall be made within ten (10) days following the resolution or
determination of such claim or dispute. If such claim that is the basis for the
setoff results in an award or settlement of damages less than the amount of the
set-off, then Buyer shall pay Seller the difference between the amount setoff
and the award or settlement of damages, plus interest at the rate of four
percent (4%) per annum. Interest paid pursuant to this sub-section shall be
accrued from the date the scheduled payment was due.

 

8.                                      TAX MATTERS.

 

The following provisions shall govern the allocation of responsibility as
between the Buyer and the Seller for certain Tax matters following the Closing
Date:

 

8.1                           Company Status. The Company and the Seller will
not, prior to the Closing, revoke the Company’s election to be taxed as an S
corporation within the meaning of Code §§1361 and 1362. Prior to the Closing,
the Company and the Seller will not take or allow any action that would result
in the termination of the Company’s status as a validly electing S corporation
within the meaning of Code §§1361 and 1362.

 

8.2                           Post-Closing Tax Returns.

 

8.2.1                           Preparation of Company Income Tax Returns by
Seller. Seller shall direct the Company’s Accountants to prepare all income Tax
Returns required to be initially filed by the Company after the Closing Date
which relate to taxable periods ending on or before the Closing Date
(“Pre-Closing Income Tax Returns”), and shall be responsible for expenses of
preparing such Tax Returns. Each such Tax Return shall be prepared in a manner
consistent with the prior practice of the Company unless otherwise required by
applicable Tax laws. A draft of each such Tax Return shall be provided to Buyer
for review and approval at least 30 days prior to the due date for filing such
Tax Return. Buyer shall have the right to review and approve such Tax Return
prior to the filing of such Tax Return (which approval shall not be unreasonably
withheld or delayed). For this purpose, Buyer’s withholding of timely approval
of a Tax Return

 

42

--------------------------------------------------------------------------------


 

reflecting a reporting position as caused to be prepared by Seller shall be
deemed reasonable only if the reporting position proposed by the Seller on such
Tax Return does not have a “reasonable basis,” as defined in Code §6662. To the
extent permitted by applicable law, Seller shall include any income, gain, loss,
deduction or other Tax items for such periods on their Tax Returns in a manner
consistent with the Schedule K-1s furnished by the Company to the Seller for
such periods.

 

8.2.2                           Preparation of Other Company Tax Returns. Except
as provided with respect to Pre-Closing Income Tax Returns in Section 8.2.1,
Buyer shall properly and accurately prepare (or cause to be prepared) each Tax
Return required to be filed by the Company after the Closing Date for a taxable
period beginning on or before the Closing Date, and shall be responsible for
expenses of preparing such Tax Returns. If any Tax shown as due on any such Tax
Return is to be borne by the Seller (taking into account indemnification
obligations hereunder and adjustments to the Purchase Price), (A) such Tax
Return shall be prepared in a manner consistent with the prior practice of the
Company unless otherwise required by applicable Tax laws; (B) a draft of each
such Tax Return shall be provided to Seller for review and approval at least 30
days prior to the due date for filing such return (or, if required to be filed
within 90 days of the Closing, as soon as possible following the Closing); and
(C) Seller shall have the right to review and approve such Tax Return prior to
the filing of such Tax Return (which approval shall not be unreasonably withheld
or delayed). For this purpose, Seller’s withholding of timely approval of a Tax
Return based upon Buyer’s failure to adopt in such Tax Return an alternative
reporting position suggested by Seller shall be deemed reasonable if the
reporting position proposed by the Seller on such Tax Return has a “reasonable
basis,” as defined in Code §6662.

 

8.2.3                           Filing of Tax Company Tax Returns and Payment of
Taxes. Buyer shall file (or cause to be filed) each Tax Return required to be
filed by the Company after the Closing Date for a taxable period beginning on or
before the Closing Date, and shall cause to be timely paid all Taxes shown on
such Tax Returns; provided that such payment obligation shall not prevent
recovery by Buyer of any indemnification to which Buyer may be entitled under
Section 7. To the extent that there are insufficient funds then available in the
Escrow Account to fully pay such claim for indemnity, the Seller shall reimburse
the Buyer for any Taxes of the Company payable with respect to a taxable period
ending on or before the Closing Date or allocable to the Pre-Closing Period (as
defined below), within fifteen (15) days after payment by Buyer or the Company
of such Taxes to the extent of Seller’s obligation to indemnify against such
Taxes pursuant to Section 7.3.3 of this Agreement (that is, to the extent of the
excess of such Tax over the amount taken into account as a liability in the
computation of Closing Working Capital).

 

8.2.4                           Closing of Taxable Periods; Allocation of Tax to
the Pre-Closing Period. The Parties shall, unless prohibited by applicable law,
cause the taxable period of the Company to end as of the close of the Closing
Date. Buyer shall not permit the Company to take any actions after Closing on
the Closing Date that are out of the Ordinary Course of Business, except as
contemplated by this Agreement. For the avoidance of doubt, the Parties hereto
agree that the taxable year of the Company, as a subchapter S corporation, shall
terminate and end at the end of the day before the Closing Date for federal
income Tax purposes (and to the extent applicable, for state and local income
Tax purposes as well), and that all items of income, gain,

 

43

--------------------------------------------------------------------------------


 

deduction, or loss recognized on or after the Closing Date shall be included by
the Company and CHC in CHC’s consolidated federal income tax return (and to the
extent applicable, in CHC’s tax return for state and local tax purposes as
well). For purposes of this Agreement, Taxes incurred by the Company with
respect to a taxable period that includes but does not end on the Closing Date
(other than a Taxable period that begins on the Closing Date), shall be
allocated to the portion of the taxable period ending on the Closing Date (the
“Pre-Closing Period”) (A) except as provided in (B) and (C) below, to the extent
feasible, on a specific identification basis, according to the date of the event
or transaction giving rise to the Tax, and (B) except as provided in (C) below,
with respect to periodically assessed ad valorem Taxes and Taxes not otherwise
reasonably allocable to specific identifiable transactions or events or dates,
in proportion to the number of days in such taxable period that occur on or
before the Closing Date compared to the total number of days in such taxable
period, and (C) in the case of any Tax based upon or related to income or
receipts, in an amount equal to the Tax which would be payable if the relevant
taxable period ended on the Closing Date. All determinations necessary to give
effect to the foregoing allocations shall be made in a manner consistent with
prior practices of the Company. Notwithstanding the foregoing, the Parties agree
that income Taxes attributable to the Pre-Closing Period shall include any Tax
liability of the Company arising in connection with the Closing (including,
without limitation, any Tax relating to distributions of property by the Company
to the Seller occurring on the Closing Date) other than in the Ordinary Course
of Business.

 

8.3                           Transfer Taxes. Notwithstanding Section 8.2 and
Section 7.3.3, the Parties agree that all transfer, documentary, sales, use,
stamp, registration and other such Taxes and fees (including any penalties and
interest thereon, “Transfer Taxes”) incurred by the Company in connection with
this Agreement, shall be borne one-half by the Buyer and one-half by the Seller.
Each Party shall prepare at their own expense any Tax Returns relating to
Transfer Taxes required to be filed by such Party, and, if required by
applicable law, each Party will, and will cause its affiliates to, join in the
execution of any such Tax Returns and other documentation required to be filed
by the other Parties. The Party paying any such Transfer Tax in excess of its
ratable share shall be reimbursed by the other Party for the appropriate portion
of such Tax within fifteen (15) days after notice and evidence of payment is
given to the other Party of such payment; provided that reimbursement by the
Seller shall be required only to the extent the portion of such Transfer Tax
allocable to Seller exceeds the amount taken into account as a liability
therefore in the Net Working Capital computation, and further provided that any
payment from Seller otherwise required hereunder shall be paid first out of the
Escrow Account to the extent thereof.

 

8.4                           Audits and Contests Regarding Taxes. Any Party who
receives any notice of a pending or threatened Tax audit, assessment, or
adjustment relating to the Company, or the Seller with respect to the Company,
which may give rise to liability of another Party hereto, shall promptly notify
Buyer and Seller within ten (10) business days of the receipt of such notice.
The Parties each agree to consult with and to keep the other Parties hereto
informed on a regular basis regarding the status of any Tax audit or proceeding
to the extent that such audit or proceeding could affect a liability of such
other Parties (including indemnity obligations hereunder). Seller shall have the
right to represent the Company’s interests in any Tax audit or administrative or
judicial proceeding and to employ counsel of Seller’s choice and at Seller’s
expense, but reasonably satisfactory to Buyer, but only to the extent such audit
or other proceeding pertains to

 

44

--------------------------------------------------------------------------------


 

taxable periods ending on or before the Closing Date. Buyer shall have the right
to participate in such proceeding at its own expense, and shall be entitled to
control the disposition of any issue involved in such proceeding which does not
affect a potential liability of Seller. Both Buyer and Seller shall be entitled
to represent their own interests in light of their responsibilities (including
indemnity obligations) for the related Taxes, at their own expense, in any audit
or administrative or judicial proceedings involving a taxable period that
includes but does not end on the Closing Date, provided that neither Party shall
communicate with representatives of an auditing Taxing Authority on any
substantive matter without advising the other Party of the communication in
advance, and if oral, providing the other Party an adequate opportunity to and
participate in such communication. Notwithstanding the foregoing, Seller shall
not agree to any settlement for any taxable period that would effect Tax
Liabilities of Buyer or the Company for any taxable period beginning on or after
the Closing Date without prior written consent of Buyer. Except as provided in
this Section 8.5, the provisions of Article 7 including the provisions therein
addressing settlement authority, shall govern the manner in which Tax audit or
administrative or judicial proceedings are resolved.

 

8.5                           Cooperation on Tax Matters.

 

8.5.1                     The Buyer, the Company and the Seller shall cooperate
fully, as and to the extent reasonably requested by the other Party, in
connection with the filing of Tax Returns pursuant to this Section 8 and any
audit, litigation or other proceeding with respect to Taxes. Such cooperation
shall include the retention and (upon the other Party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. The Company and the Seller shall (A) retain all
books and records with respect to Tax matters pertinent to the Company relating
to any taxable period beginning before the Closing Date until the expiration of
the statute of limitations (and, to the extent notified by the Buyer or the
Seller, any extensions thereof) of the respective taxable periods, and abide by
all record retention agreements entered into with any Taxing Authority, and (B)
give the other Party reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if the other Party so requests,
the Company or the Seller, as the case may be, shall allow the other Party to
take possession of such books and records.

 

8.5.2                     The Buyer and the Seller further agree, upon request,
to use their best efforts to obtain any certificate or other document from any
Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, without
limitation, with respect to the transactions contemplated hereby).

 

8.6                           Purchase Price Allocation to Covenant Not to
Compete. The Parties hereby agree that $100,000 of the Purchase Price shall be
considered as having been paid for the Seller’s non-competition covenant of
Seller.

 

8.7                           Buyer Actions Prohibited. The Buyer covenants that
it will not and will not cause or permit the Company or any Affiliate of the
Buyer to (1) take any action on the Closing Date other than in the Ordinary
Course of Business, including, without limitation, the distribution of any
dividend or the effectuation of any redemption, that could give rise to any Tax

 

45

--------------------------------------------------------------------------------


 

liability or reduce any Tax Asset of either the Company (for a taxable period or
portion thereof ending on or before the Closing Date) or the Seller, or give
rise to any loss of the Seller, or (2) make any election or deemed election
under Section 338 of the Code, or (3) make or change any Tax election, amend any
Tax Return or take any Tax position on any Tax Return, take any action, omit to
take any action or enter into any transaction, merger or restructuring that ipso
facto results in any increase in any Tax liability or any reduction of any Tax
Asset of either the Company (for a taxable period or portion thereof ending on
or before the Closing Date) or the Seller.

 

8.8                           Amended Tax Returns. Except in connection with an
audit resolved pursuant to Section 8.5 and Section 7.6 (including consistent
correlative adjustments to Tax Returns for non-audited taxable periods), no
party may amend a Tax Return filed by any Party with respect to the Company or
file or amend any Tax election of the Company, in each case, for a taxable
period beginning prior to the Closing Date, without the consent of the other
Parties hereto, not to be unreasonably withheld or delayed. Buyer shall, upon
request by Seller and at the sole expense of the Seller, cooperate in the
preparation of and submission to the proper Taxing Authority of any amended Tax
Return which is required to cause such Tax Return to be consistent with
adjustments to the Tax Returns of the Company for any other taxable period
proposed by any Taxing Authority, or to give effect to an allowable loss
carryback or carryover from a taxable period of the Company ending on or before
the Closing Date.

 

9.                                      FEES RELATING TO TRANSACTION.

 

9.1                           Brokerage Fees. Except as otherwise set forth
herein, the Seller and the Company represent and warrant to the Buyer that no
broker, finder, agent or similar intermediary has acted on behalf of the Company
or Seller in connection with this Agreement or the transactions contemplated
hereby, and that there are no brokerage commissions, finders’ fees or similar
fees or commissions payable in connection therewith based on any agreement,
arrangement or understanding with the Company or the Seller, or any action taken
by the Company or any of the Seller. The Buyer represents and warrants to the
Seller that no broker, finder, agent or similar intermediary has acted on behalf
of the Buyer in connection with this Agreement or the transactions contemplated
hereby, and that there are no brokerage commissions, finders’ fees or similar
fees or commissions payable in connection therewith based on any agreement,
arrangement or understanding with the Buyer or any action taken by the Buyer.
Each such party agrees to indemnify and save the other harmless from any claim
or demand for commission or other compensation by any broker, finder, agent or
similar intermediary claiming to have been employed by or on behalf of such
party, and to bear the cost of legal expenses incurred in defending against any
such claim.

 

9.2                           Other Fees and Expenses. The parties to this
Agreement shall bear their respective fees and expenses incurred in connection
with the preparation, execution and performance of this Agreement and the
transactions contemplated hereby, including, without limitation, all fees and
expenses of attorneys, consultants, investment bankers, auditors and other third
party advisors incurred in connection with the preparation, execution and
performance of this Agreement and the transactions contemplated hereby. For
purposes of clarifying the foregoing, unpaid expenses of the Seller and the
Company shall be paid by the Seller out of the proceeds of the sale and not
otherwise charged or expensed to, or paid by, the Company.

 

46

--------------------------------------------------------------------------------


 

10.                               MISCELLANEOUS.

 

10.1                    Press Releases and Public Announcements. No Party shall
issue or cause to be issued any press release or make or cause to be made any
public announcement relating to the subject matter of this Agreement without the
prior written approval of the Buyer and the Seller; provided, however, that any
Party may make any public disclosure it believes in good faith is required by
applicable law (in which case the disclosing Party will advise the other Parties
prior to making the disclosure).

 

10.2                    No Third-Party Beneficiaries. This Agreement shall not
confer any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.

 

10.3                    Entire Agreement. With the exception of that certain
confidentiality agreement between the Company and CHC dated November 7, 2003,
which shall continue to survive this Agreement (including the documents referred
to herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof. Without limiting the generality of the foregoing, the Parties agree that
the letter agreement dated February 19, 2004, by and between the Company and the
Buyer is null and void and of no further effect.

 

10.4                    Succession and Assignment. This Agreement shall be
binding upon and inure to the benefit of the Parties named herein and their
respective successors and permitted assigns. No Party may assign either this
Agreement or any of such Party’s rights, interests, or obligations hereunder
without the prior written approval of the Buyer and the Seller; provided,
however, that the Buyer may (i) assign any or all of its rights and interests
hereunder to one or more of its Affiliates, (ii) designate one or more of its
Affiliates to perform its obligations hereunder (in any or all of which cases
the Buyer nonetheless shall remain responsible for the performance of all of its
obligations hereunder) and (iii) assign any and all of its rights hereunder to
and for the benefit of any lender to the Buyer or the Company for the purpose of
providing collateral security.

 

10.5                    Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

10.6                    Headings. The section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

10.7                    Notices. All notices, requests, demands, claims, and
other communications hereunder shall be in writing and shall be deemed duly
given if personally delivered, sent by registered or certified mail, return
receipt requested, postage prepaid, or delivered by express courier service or
telecopied (with hard copy to follow). Notices, demands, claims and other
communications to the Parties shall, unless another address is specified in
writing, be sent to the address or telecopy number set forth below:

 

47

--------------------------------------------------------------------------------


 

If to the Buyer:

 

RGII Technologies, Inc.

 

 

1997 Annapolis Exchange Parkway

 

 

Suite 210

 

 

Annapolis, MD 21401

 

 

Attention: President

 

 

Fax: (410) 224-3767

 

 

 

With a copy to:

 

Reed Smith LLP

 

 

One Riverfront Plaza

 

 

Newark, NJ 07102

 

 

Attention: Gerard S. DiFiore

 

 

Fax: (973) 621-3199

 

 

 

 

 

Computer Horizons Corporation

 

 

49 Old Bloomfield Avenue

 

 

Mountain Lakes, New Jersey 07046-1495

 

 

Attention: General Counsel

 

 

Fax: (973) 402-7986

 

 

 

If to the Seller:

 

Cynthia F. Hardy

 

 

463 NE 38th Street

 

 

Boca Raton, FL 33431

 

 

Fax:

 

 

 

With a copy to:

 

Shaw Pittman

 

 

1650 Tysons Boulevard

 

 

McLean, VA 22102-4859

 

 

Attention: Craig E. Chason, Esq.

 

 

Phone: (703) 770-7947

 

 

Fax: (703) 770-7901

 

 

 

If to the Company:

 

AUTOMATED INFORMATION MANAGEMENT, INC.

 

 

4403 Forbes Boulevard

 

 

Lanham, Maryland 20706

 

 

Attention: President

 

 

Fax:

 

 

 

With a copy to:

 

RGII Technologies, Inc.

 

 

1997 Annapolis Exchange Parkway

 

 

Suite 210

 

 

Annapolis, MD 21401

 

 

Attention: President

 

 

Fax: (410) 224-3767

 

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have

 

48

--------------------------------------------------------------------------------


 

been duly given unless and until it actually is received by the intended
recipient. Any Party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other Parties notice in the manner herein set forth.

 

10.8                    Governing Law.  This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Maryland without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Maryland or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York.

 

10.9                    Amendments and Waivers. No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
the Parties. No waiver by any Party of any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

 

10.10             Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

10.11             Expenses. Each of the Buyer, the Seller and the Company will
bear such Person’s own costs and expenses (including, without limitation,
attorneys’, accountants’, investment bankers and valuation experts’ fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby; provided, however, that in the event that the transactions
contemplated by this Agreement are consummated, if the Company remains liable on
the Closing Date for any unpaid expenses incurred by or on behalf of the Company
or the Seller in connection with the transactions contemplated hereby, which
expenses have not been fully accounted for in the determination of Working
Capital, such expenses shall be deducted from the Company’s working capital in
the determination of Working Capital pursuant to Section 2.4.2.

 

10.12             Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. The Parties intend
that each representation, warranty, and covenant contained herein shall have
independent significance. If any Party has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant.

 

49

--------------------------------------------------------------------------------


 

10.13             Incorporation of Exhibits and Disclosure Schedules.  The
Exhibits and Disclosure Schedules identified in this Agreement are incorporated
herein by reference and made a part hereof.

 

10.14             Specific Performance. Each of the Parties acknowledges and
agrees that the other Parties would be damaged irreparably in the event any of
the provisions of this Agreement are not performed in accordance with their
specific terms or otherwise are breached. Accordingly, each of the Parties
agrees that the other Parties shall be entitled to an injunction or injunctions
to prevent breaches of the provisions of this Agreement and to enforce
specifically this Agreement and the Transaction Documents and the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having jurisdiction over the Parties and the matter (subject
to the provisions set forth in Section 10.16 below), in addition to any other
remedy to which they may be entitled, at law or in equity.

 

10.15             Submission to Jurisdiction. Each of the Parties submits to the
jurisdiction of any state or federal court sitting in the State of Maryland, in
any action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto. Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 10.7
above. Nothing in this Section 10.15, however, shall affect the right of any
Party to serve legal process in any other manner permitted by law or at equity.
Each Party agrees that a final judgment in any action or proceeding so brought
shall be conclusive and may be enforced by suit on the judgment or in any other
manner provided by law or at equity.

 

10.16             Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

10.17             Waiver of Certain Rights. By her execution of this Agreement,
Seller hereby irrevocably waives, relinquishes and terminates effective as of
the Closing Date any and all of Seller’s rights under the Company’s certificate
of incorporation or bylaws, or under any agreement with the Company to which
Seller is a party or in respect of which Seller may have any rights, including
any purchase right, approval right, right of first refusal, or other similar
right, with respect to the transactions contemplated by this Agreement,
notwithstanding any defects in notice or procedure contained therein; provided
that upon termination of this Agreement pursuant to Section 9 of this Agreement
prior to Closing, this Section 10.17 shall thereupon become void and of no
further force and effect.

 

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

 

50

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

 

 

RGII TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Kathryn B. Freeland

 

 

 

Kathryn B. Freeland, CEO

 

 

 

 

 

AUTOMATED INFORMATION
MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ Cynthia F. Hardy

 

 

 

Cynthia F. Hardy, President and CEO

 

 

 

 

 

SELLER

 

 

 

 

 

By:

/s/ Cynthia F. Hardy

 

 

 

Cynthia F. Hardy, Individually

 

51

--------------------------------------------------------------------------------